EXECUTION VERSION

CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.







SHAREHOLDERS’ AGREEMENT
by and among
TOTAL ENERGIES NOUVELLES ACTIVITÉS USA,
AMYRIS, INC.
and
TOTAL AMYRIS BIOSOLUTIONS B.V.
Dated as of December 2, 2013















6210492_25

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS    2
Section 1.01    Certain Defined Terms    2
Section 1.02    Definitions    11
Section 1.03    Interpretation and Rules of Construction    14
ARTICLE II ORGANIZATION AND RELATED MATTERS    15
Section 2.01    Purpose    15
Section 2.02    Licenses    15
Section 2.03    Shareholder Qualifications    15
Section 2.04    Obligations With Respect to the Escrow Agent    16
ARTICLE III CORPORATE GOVERNANCE    16
Section 3.01    Power of the Management Board    16
Section 3.02    Managing Directors    16
Section 3.03    Removal, Resignation and Suspension    17
Section 3.04    Vacancies    18
Section 3.05    Covenant to Vote    18
Section 3.06    Action by the Shareholders    19
Section 3.07    Approval of Initial Matters    20
Section 3.08    Officers    20
Section 3.09    Option Phase    20
ARTICLE IV DISTRIBUTIONS    20
Section 4.01    General    20
ARTICLE V RESTRICTIONS ON TRANSFER    20
Section 5.01    No Transfers    20
Section 5.02    Transfer to Wholly Owned TENA Affiliate    21
ARTICLE VI ADDITIONAL AGREEMENTS    21
Section 6.01    Information to be Provided to Shareholders    21
Section 6.02    Access to Information    22
Section 6.03    Confidential Information    22
Section 6.04    Compliance with Laws    23
Section 6.05    Other Covenants    25
Section 6.06    Liabilities    27
Section 6.07    Enforcement of Rights by JVCO Against the Shareholders or their
Affiliates    27
Section 6.08    Collaboration Agreement    27





6210492_25     i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page

ARTICLE VII TRANSITION TO OPERATIONAL PHASE    27
Section 7.01    Final Shareholders’ Agreement; Purchase and Sale of Preferred
Shares    27
Section 7.02    Deadlock    30
ARTICLE VIII FUNDAMENTAL AMYRIS CHANGE; CHANGE OF CONTROL    35
Section 8.01    Rights of TENA USA Upon a Fundamental Amyris Change    35
Section 8.02    Right of First Offer    35
Section 8.03    Rights of TENA USA Upon an Amyris Change of Control    36
Section 8.04    Rights of Amyris Upon a TENA Change of Control    37
ARTICLE IX REPRESENTATIONS AND WARRANTIES    39
Section 9.01    Representations and Warranties of TENA USA and Amyris    39
Section 9.02    Representations and Warranties of Amyris    41
Section 9.03    Indemnification    41
ARTICLE X TERM OF AGREEMENT    41
Section 10.01    Term of Agreement    41
ARTICLE XI TAX MATTERS    42
Section 11.01    Intentionally Omitted    42
ARTICLE XII GENERAL PROVISIONS    42
Section 12.01    Conflict    42
Section 12.02    Further Action    42
Section 12.03    Expenses    42
Section 12.04    Notices    42
Section 12.05    Public Announcements    44
Section 12.06    Severability    44
Section 12.07    Entire Agreement    45
Section 12.08    No Assignment    45
Section 12.09    Third Party Beneficiaries    45
Section 12.10    Amendment and Waiver    45
Section 12.11    Governing Law; Jurisdiction    45
Section 12.12    Dispute Resolution    46
Section 12.13    Counterparts    47
Section 12.14    Specific Performance    47
Section 12.15    Relationship    48
Section 12.16    Cumulative Rights    48
Section 12.17    Liquidated Damages    48
Section 12.18    Attorneys’ and Other Fees and Costs    48
Section 12.19    Limitation of Liability    49

6210492_25     ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page



Schedules
Schedule 3.02        Initial Managing Directors
Schedule 5.04(a)    Wholly Owned TENA Specified Affiliates
Schedule 9.01(f)    Known Claims







6210492_25     iii

--------------------------------------------------------------------------------




SHAREHOLDERS’ AGREEMENT
This SHAREHOLDERS’ AGREEMENT (this “Agreement”), dated as of December 2, 2013,
is by and among Total Energies Nouvelles Activités USA (formerly known as Total
Gas & Power USA, SAS), a société par actions simplifiée organized under the laws
of the Republic of France (“TENA USA”), Amyris, Inc., a Delaware corporation
(“Amyris”), and Total Amyris BioSolutions B.V., a private company with limited
liability incorporated under the laws of the Netherlands (besloten vennootschap
met beperkte aansprakelijkheid) (“JVCO,” and each of TENA USA, Amyris and JVCO,
a “Party” and, collectively, the “Parties”). All capitalized terms that are used
in this Agreement shall have the respective meanings ascribed thereto in
Article I.
W I T N E S S E T H:
WHEREAS, TENA USA is engaged in industrial, commercial and research and
development projects in the energy industry, and Amyris is an integrated
renewable products company focused on providing sustainable alternatives to a
broad range of petroleum-sourced products used in specialty chemical and
transportation fuel markets worldwide;
WHEREAS, on June 21, 2010, Amyris and TOTAL Gas & Power USA Biotech, Inc.
entered into the Collaboration Agreement to define the general terms and
conditions under which the parties thereto could establish development projects
related to the research, development, production and commercialization of
certain products;
WHEREAS, TOTAL Gas & Power USA Biotech, Inc. assigned the Collaboration
Agreement to TENA USA as set forth in that certain letter dated January 11,
2011, and TENA USA and Amyris amended the Collaboration Agreement on
November 23, 2011 and on July 30, 2012 (the “Second Amendment”);
WHEREAS, Amyris and TENA USA are parties to that certain Master Framework
Agreement, dated as of July 30, 2012 and amended as of March 24, 2013, pursuant
to which, among other things, Amyris and TENA USA established a framework for
forming a joint venture with the structure set forth in the license terms and
principles previously agreed to by the Parties, and which agreement is being
amended and restated as of the date hereof in connection with the formation of
JVCO pursuant hereto (as so amended and restated, the “Master Framework
Agreement”);
WHEREAS, JVCO is being formed for, among other things, the purpose of
establishing the legal relationship between Amyris and TENA USA and entering
into the Amyris License Agreement, and it is the expectation of the Parties that
this Agreement will be amended and restated in accordance with Article VII
hereof following a Go Decision or Jet Go Decision;
WHEREAS, it is the expectation of the Parties that this Agreement will be
amended and restated or terminated solely by TENA USA should TENA USA acquire
the Share A and the Preferred Shares pursuant to TENA USA’s purchase rights
following the occurrence of a Fundamental Amyris Change or an Amyris Change of
Control;

6210492_25     1

--------------------------------------------------------------------------------




WHEREAS, pursuant to the Securities Purchase Agreement, TENA USA has loaned the
principal sum of $69,047,816.63 to Amyris, which amount, together with accrued
interest and other obligations under the Notes, remain outstanding as of the
date hereof, and which Notes, together with any further amounts advanced
thereunder, and obligations owed thereon, will be secured by the Pledge
Agreement in connection with the closing of the transactions contemplated
hereby;
WHEREAS, to secure its obligations under the Articles of Association, this
Agreement, the Notes and the Class A Note, Amyris has granted a Lien on its
Shares and certain other related assets to TENA USA pursuant to the Pledge
Agreement, and Amyris, TENA USA and the Escrow Agent have entered into the
Escrow Agreement;
WHEREAS, the formation of JVCO is predicated on the special, extraordinary and
unique relationship between Amyris and TENA USA, in that each is relying on the
other to render services and support, and either the receipt or provision of
financial accommodations, all in connection with and subject to a series of
agreements between them, as well as on the special characteristics and
qualifications of the other, such that Amyris and TENA USA have determined that
only Amyris and TENA USA shall qualify as holders of the shares of capital stock
of JVCO, other than as explicitly and narrowly set forth herein;
WHEREAS, at the incorporation of JVCO, Amyris was issued the Share A and TENA
USA was issued the Share B;
WHEREAS, by notarial deed of issuance, and in consideration of the license
rights granted by Amyris to JVCO under the Amyris License Agreement, at the
incorporation of JVCO, Amyris was issued the Preferred Shares; and
WHEREAS, (i) the Articles of Association set forth various rights and
obligations of the Parties in connection with the formation and operation of
JVCO and (ii) this Agreement sets forth separate and distinct rights and
obligations of the Parties in connection with the formation and operation of
JVCO.
NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, the receipt and sufficiency of which is hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:
Article I
DEFINITIONS
Section 1.01    Certain Defined Terms. For purposes of this Agreement:
(a)    “Advisor’s Report” means a written opinion of an Advisor as to its
determination of the Fair Value of the Operational JVCO delivered pursuant to
Section 7.02(f).
(b)    “Affiliate” means, with respect to any specified Person, any other Person
(i) that owns or controls, directly or indirectly through one or more
intermediaries, 50% or more of

6210492_25     2

--------------------------------------------------------------------------------




the voting rights of such specified Person; (ii) of which 50% or more of the
voting rights are owned or controlled, directly or indirectly through one or
more intermediaries, by such specified Person; or (iii) of which 50% or more of
the voting rights are owned or controlled, directly or indirectly through one or
more intermediaries, by any Person contemplated by clause (i); provided,
however, that for purposes of this Agreement (x) no Amyris Associated Entity or
any of its Affiliates shall be considered an Affiliate of Amyris, (y) neither
JVCO nor the Escrow Agent shall be considered an Affiliate of any Party, and
(z) neither Amyris nor any of its Affiliates shall be considered an Affiliate of
TENA USA or any of its Affiliates, even if in each case a Party acquires
ownership or control, directly or indirectly through one or more intermediaries,
of more than 50% of the voting rights of any such specified Person.
(c)    “Amended and Restated Novvi Side Letter” means the letter, dated
November 30, 2013, from Amyris to Novvi LLC and JVCO.
(d)    “Amyris Associated Entity” means each of (i) Novvi LLC, a Delaware
limited liability company, and its subsidiaries, (ii) SMA Indústria Química
S.A., a sociedade anônima organized and existing under the laws of Brazil, and
its subsidiaries, and (iii) any other Person created after the date hereof by
Amyris or any of its Affiliates, on the one hand, and any third party, on the
other, of which 50% of the voting rights are owned or controlled, directly or
indirectly through one or more intermediaries, by Amyris, and with respect to
which TENA USA has consented to being designated an Amyris Associated Entity
(such consent not to be unreasonably withheld, conditioned or delayed).
(e)    “Amyris Change of Control” means the occurrence of any of the following
at any time after the date hereof and prior to a Fundamental Amyris Change:
(i) the consolidation of Amyris with, or the merger of Amyris with or into,
another “person” (as such term is used in Rule 13d-3 and Rule 13d-5 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), or the sale,
lease, transfer, conveyance or other disposition, in one or a series of related
transactions, of all or substantially all of the assets of Amyris and its
subsidiaries taken as a whole, or the consolidation of another “person” with, or
the merger of another “person” into, Amyris, other than in each case pursuant to
a transaction in which the “persons” that “beneficially owned” (as such term is
defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly or
indirectly, the Voting Shares of Amyris immediately prior to the transaction
“beneficially own”, directly or indirectly, Voting Shares representing at least
a majority of the total voting power of all outstanding classes of voting stock
of the surviving or transferee person; (ii) the consummation of any transaction
(including any merger or consolidation) the result of which is that any “person”
becomes the “beneficial owner” directly or indirectly, of more than 50% of the
Voting Shares of Amyris (measured by voting power rather than number of shares);
or (iii) the first day on which a majority of the members of the board of
directors of Amyris does not consist of Continuing Directors. Notwithstanding
the foregoing, an Amyris Change of Control shall not be deemed to have occurred
in connection with (A) any acquisition of Amyris by TENA USA (or any of its
Affiliates) or (B) any change in the board of directors of Amyris such that it
is no longer composed of a majority of Continuing Directors if any designee of
TENA USA (or any of its Affiliates) to the board of directors of Amyris approves
the nomination or election of any member of the board of directors of

6210492_25     3

--------------------------------------------------------------------------------




Amyris that is not a Continuing Director or if TENA USA (or any of its
Affiliates) votes any Voting Shares in favor of the election of any member of
the board of directors of Amyris that is not a Continuing Director.
(f)    “Amyris Directors” means the Managing Directors A appointed at any time
or from time to time by the holder of the Share A (which Amyris is entitled to
appoint by instructing the Escrow Agent in accordance with the Escrow Agreement
prior to the occurrence of a Fundamental Amyris Change and (again) upon the
delivery of the rescission notice contemplated by article 9.3(c)(ii) of the
Articles of Association by TENA USA to the Escrow Agent with a copy to Amyris
and JVCO, and which TENA USA is entitled to appoint by instructing the Escrow
Agent in accordance with the Escrow Agreement following the occurrence of a
Fundamental Amyris Change and until, if any, the delivery of the rescission
notice contemplated by article 9.3(c)(ii) of the Articles of Association by TENA
USA to the Escrow Agent with a copy to Amyris and JVCO).
(g)    “Approved Valuation Firms” has the meaning set forth in article 1.1 of
the Articles of Association.
(h)    “Articles of Association” means the articles of association of JVCO, as
amended from time to time.
(i)    “Bankruptcy Code” means Title 11 of the United States Bankruptcy Reform
Act of 1978, 11 U.S.C. §§ 101, et seq., as amended.
(j)    “Bankruptcy Law” has the meaning set forth in the Notes.
(k)    “Brazil Business” has the meaning set forth in the Master Framework
Agreement.
(l)    “Business Day” means any day other than (i) Saturday or Sunday; (ii) any
day that is a legal holiday pursuant to the laws of the State of New York,
United States of America, the Republic of France, or the European part of the
Netherlands; or (iii) any day that is a day on which banking institutions
located in New York, New York, United States of America, Paris, the Republic of
France or Amsterdam, the Netherlands, are authorized or required by law or other
governmental action to close.
(m)    “Cause” means the conviction of a Person by a court of competent
jurisdiction of, or a plea by a Person of guilty or no contest to, a felony or
any crime of theft, forgery, fraud, misappropriation or embezzlement, or the
commission of theft, forgery, fraud, willful misconduct, gross negligence,
misappropriation or embezzlement against a Party or an Affiliate thereof.
(n)    “Claim” means with respect to any Person, any and all suits, sanctions,
legal proceedings, claims, assessments, judgments, damages, penalties, fines,
liabilities, demands, reasonable out-of-pocket expenses of whatever kind
(including reasonable attorney’s fees and expenses) and losses incurred or
sustained by or against such Person, but excluding any lost profits or other
special, incidental, indirect, punitive or consequential damages suffered by
such Person.

6210492_25     4

--------------------------------------------------------------------------------




(o)    “Class A Loan Amount” means as of any time of determination the
outstanding principal amount owing under the Class A Note and any accrued and
unpaid interest thereon.
(p)    “Class A Note” means the Class A Secured Promissory Note, dated as of the
date hereof, made by Amyris in favor of TENA USA in the original principal
amount of €50,000.
(q)    “Code” means the U.S. Internal Revenue Code of 1986, as amended through
the date hereof.
(r)    “Collaboration Agreement” means the Technology License, Development,
Research and Collaboration Agreement entered into by Amyris and Total Gas &
Power USA Biotech, Inc. as of June 21, 2010, as amended by the Second Amendment,
and as such agreement may be further amended from time to time after the date
hereof, which Collaboration Agreement was assigned by Total Gas & Power USA
Biotech, Inc. to TENA USA by letter agreement dated January 11, 2011.
(s)    “Common Shares” means the Share A and the Share B jointly.
(t)    “Competition Law” means any applicable law that is designed or intended
to regulate mergers or other business combinations or that is designed or
intended to prohibit, restrict or regulate actions having the purpose or effect
of monopolization or restraint of trade.
(u)    “Continuing Directors” has the meaning set forth in the Notes.
(v)    Other than as such term is used in Section 9.01(g), “control” (including
the terms “controlled by” and “under common control with”), with respect to the
relationship between or among two or more Persons, means the possession,
directly or indirectly (whether or not as trustee, personal representative or
executor), of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract, credit arrangement or
otherwise, including the ownership, directly or indirectly, of securities or
ownership interests having the power to elect or remove a majority of the board
of directors or similar body governing the affairs of such Person.
(w)    “Debt” has the meaning set forth in the Notes.
(x)    “Deed of Issuance of the Preferred Shares” means the deed of issuance of
the Preferred Shares executed as of the date hereof before B.J. Kuck, civil law
notary in Amsterdam, the Netherlands, or his deputy, and entered into as of the
date hereof by and between JVCO and Amyris.
(y)    “Deed of Transfer and Confirmation of Pledge” means the deed of transfer
and confirmation of pledge, executed as of the date hereof before B.J. Kuck,
civil law notary in Amsterdam, the Netherlands, or his deputy, and entered into
as of the date hereof by and between Amyris, the Escrow Agent, TENA USA, and in
the presence of and acknowledged by JVCO.

6210492_25     5

--------------------------------------------------------------------------------






(z)    “Development Phase” means the period from and after the date hereof and
ending on the earlier to occur (i) of the commencement of the Operational Phase;
and (ii) the commencement of the Option Phase (provided, however, that the
Development Phase shall thereafter resume, to the extent that TENA USA delivers
the rescission notice contemplated by article 9.3(c)(ii) of the Articles of
Association, upon the delivery by TENA USA of such rescission notice to the
Escrow Agent with a copy to Amyris).
(aa)    “Dutch GAAP” means Dutch generally accepted accounting principles and
practices as in effect from time to time and applied consistently by JVCO
throughout the periods involved and consistent with past practice (to the extent
applicable).
(bb)    “Escrow” means the escrow of the Share A and the Preferred Shares
pursuant to the terms of the Escrow Agreement.
(cc)    “Escrow Agent” means Stichting Total Amyris BioSolutions, a foundation
incorporated under the laws of the Netherlands (stichting), having its official
seat (statutaire zetel) in Amsterdam, the Netherlands, and its office at Claude
Debussylaan 24, 1082 MD Amsterdam, the Netherlands, registered with the Dutch
Trade Register of the Chambers of Commerce under number 59329483.
(dd)    “Escrow Agreement” means the escrow agreement (including annexes)
regarding the Share A and the Preferred Shares, entered into by and among the
Escrow Agent in its capacity as escrow agent, Amyris and TENA USA, as of the
date hereof, as amended from time to time.
(ee)    “Event of Default” means the following events:
(i)    default in payment when due (whether at the Final Maturity Date or upon
an earlier repurchase) of the principal of, or premium, if any, on the Notes;
(ii)    default in the payment of an installment of interest on the Notes, which
failure continues for thirty (30) days after the date when due;
(iii)    failure by Amyris for thirty (30) days after notice from TENA USA (or
its permitted assignee under the Notes, as the case may be) to comply with the
provisions of Section 4 or Section 6 of the Notes;
(iv)    failure by Amyris for sixty (60) days after notice from TENA USA (or its
permitted assignee under the Notes, as the case may be) to comply with any of
its other agreements in the Notes or the Securities Purchase Agreement (other
than Section 8.6(b) of the Securities Purchase Agreement);
(v)    default under any mortgage, indenture or instrument under which there may
be issued or by which there may be secured or evidenced any Debt for money
borrowed by Amyris (or the payment of which is guaranteed by Amyris whether such
Debt or guarantee existed

6210492_25     6

--------------------------------------------------------------------------------




as of the date of the Securities Purchase Agreement or is or was created after
the date of the Securities Purchase Agreement, which default (a) is caused by a
failure to pay principal of or premium, if any, or interest on such Debt prior
to the expiration of the grace period provided in such Debt on the date of such
default or (b) results in the acceleration of such Debt prior to its express
maturity and, in each case in clause (a) or (b), the principal amount of any
such Debt, together with the principal amount of any other such Debt that has
not been paid when due, or the maturity of which has been so accelerated,
aggregates $10,000,000 or more;
(vi)    failure by Amyris to pay final judgments aggregating in excess of
$10,000,000, which judgments are not paid, discharged or stayed for a period of
sixty (60) days;
(vii)    Amyris (a) commences a voluntary case under any Bankruptcy Law,
(b) consents to the entry of an order for relief against it in an involuntary
case under any Bankruptcy Law, (c) consents to the appointment of a custodian of
it or for all or substantially all of its property, (d) makes a general
assignment for the benefit of its creditors, or (e) is unable to pay its debts
as they become due; or
(viii)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that: (a) is for relief against Amyris; (b) appoints a custodian
of Amyris or any of its Significant Subsidiaries or for all or substantially all
of the property of Amyris; or (c) orders the liquidation of Amyris and the order
or decree remains unstayed and in effect for sixty (60) consecutive days; or
(ix)    failure by Amyris to deliver when due the consideration deliverable upon
conversion of the Notes, which failure shall continue for a period of five days.
(ff)    “Face Amount” means the aggregate principal amount of all the of the
Notes then issued and outstanding.
(gg)    “Farnesane Diesel Product” has the meaning set forth in the Amyris
License Agreement.
(hh)    “Farnesane Jet Product” has the meaning set forth in the Amyris License
Agreement.
(ii)    “Final Maturity Date” has the meaning set forth in the Notes.
(jj)    “Financial Statements” means true and complete copies of the simplified
balance sheet of JVCO as of the last day of the Fiscal Year and the related
profit and loss account of JVCO for the Fiscal Year (or portion thereof) then
ended, together with all related and required explanatory notes thereto,
prepared in accordance with Dutch GAAP and US GAAP.
(kk)    “Fiscal Year,” for purposes of JVCO’s financial and fiscal year, means
the calendar year; provided, however, that the Parties agree that the first
Fiscal Year of JVCO will commence as of the date of this Agreement and end on
December 31, 2014.

6210492_25     7

--------------------------------------------------------------------------------




(ll)    “Fundamental Amyris Change” means the occurrence of an Event of Default.
(mm)    “Go Decision” has the meaning set forth in the Master Framework
Agreement.
(nn)    “Go Decision Date” has the meaning set forth in the Master Framework
Agreement.
(oo)    “Inventions” has the meaning set forth in the Collaboration Agreement.
(pp)    “Jet and Diesel Applications Side Letter” means the means the side
letter regarding Diesel Jet Fuel, executed on or about December 2, 2013 by and
between Amyris and TENA USA.
(qq)    “Jet Go Decision” has the meaning set forth in the Master Framework
Agreement.
(rr)    “Lien” means any security interest, pledge, mortgage, lien, charge,
adverse claim of ownership or use, or other encumbrance of any kind (other than
any transfer restrictions imposed under securities laws, or any options,
transfer restrictions or purpose limitations pursuant to the Articles of
Association, this Agreement or the Related Agreements).
(ss)    “Management Board” means the management board of JVCO.
(tt)    “Managing Director” means a member of the Management Board. Unless the
context requires otherwise, “Managing Director” shall refer to either a Managing
Director A or a Managing Director B.
(uu)    “Managing Director A” means a member of the Management Board that is a
managing director A of JVCO.
(vv)    “Managing Director B” means a member of the Management Board that is a
managing director B of JVCO.
(ww)    “Meeting Rights” means the right to attend the general meeting of
Shareholders of JVCO and to speak therein as referred to in Section 2:227,
subsection 1, of the Dutch Civil Code.
(xx)    “No-Go Decision” has the meaning set forth in the Master Framework
Agreement.
(yy)    “Non-Arbitratable Dispute” means any and all disputes, controversies or
claims arising out of or relating to any of the Related Agreements or the
Articles of Association.

6210492_25     8

--------------------------------------------------------------------------------






(zz)    “Notes” means those certain 1.5% Senior Unsecured Convertible Notes
issued
by Amyris to TENA USA pursuant to the Securities Purchase Agreement between July
30, 2012 and
January 31, 2015, with an aggregate principal amount of up to $105,000,000.


(aaa)    “Notes Side Letter” means the letter, dated as of the date hereof, from
TENA
USA to Amyris.


(bbb)    “Officers” means the officers of JVCO appointed from time to time by
the
Management Board, which officers shall have the duties, powers and
responsibilities as determined
by the Management Board.


(ccc)    “Operational Phase” means the period from and after the effectiveness
of the
Final Shareholders’ Agreement.


(ddd)    “Option Phase” means the period from and after the occurrence of a
Fundamental Amyris Change and ending on the earlier to occur of (i) the closing
of the transactions
contemplated by article 9.3 of the Articles of Association (which shall have the
effects set forth in
Section 10.01(b)); (ii) the closing of the transaction contemplated by article
9.6 of the Articles of
Association (which shall have the effects set forth in Section 10.01(b));
(iii) any other acquisition by
TENA USA of all of the outstanding Preferred Shares and Common Shares following
the occurrence
of a Fundamental Amyris Change, whether such ownership arises by foreclosure
under the Pledge
Agreement or otherwise (which shall have the effects set forth in
Section 10.01(b)); and (iv) to the
extent that TENA USA delivers the rescission notice contemplated by
article 9.3(c)(ii) of the
Articles of Association, upon the delivery by TENA USA of such rescission notice
to the Escrow
Agent with a copy to Amyris and JVCO (which shall result in the resumption of
the Development
Phase).


(cec)    “Person” means any individual, corporation (including any non-profit
corporation), limited liability company, joint stock company, general
partnership, limited
partnership, limited liability partnership, joint venture, estate, trust, firm,
governmental entity or
other enterprise, association, organization or entity.


(fff)    “Persons with Meeting Rights” means the Persons with Meeting Rights
pursuant to the Articles of Association.


(ggg)    “Pledge Agreement” means the pledge agreement executed as a notarial
deed
on the date hereof before [*], civil law notary in Amsterdam, the Netherlands,
or his deputy,
and entered into as of the date hereof by Amyris in favor of TENA USA, and in
the presence of and
acknowledged by JVCO, as amended from time to time.


(hhh)    “Preferred Shares” means a preference share in the capital of JVCO
without
voting rights (stemrechtloos) and without distribution rights other than, in
each case, as expressly
provided for in the Articles of Association.

6210492_25     9

--------------------------------------------------------------------------------




(iii)    “Preferred Shares Option Price” has the meaning set forth in article
1.1 of the Articles of Association.


(jjj)    “Project Completion Date” has the meaning set forth in the Second
Amendment.


(kkk)    “Purchase Option” means TENA USA’s irrevocable right pursuant to and
subject to the terms of the Articles of Association to purchase the Share A and
the Preferred Shares upon the occurrence of a Fundamental Amyris Change.


(lll)    “R&D Activities” has the meaning set forth in the Collaboration
Agreement.


(mmm)    “Related Agreements” means the Escrow Agreement, the Pledge Agreement,
the Deed of Issuance of the Preferred Shares, the Deed of Transfer and
Confirmation of Pledge, the Class A Note, the Amyris License Agreement, the
Collaboration Agreement, the Master Framework Agreement, the Securities Purchase
Agreement, the Notes, the Jet and Diesel Applications Side Letter, the Amended
and Restated Novvi Side Letter, the Notes Side Letter and such other agreements
as Amyris, TENA USA and JVCO may agree in writing shall constitute Related
Agreements.


(nnn)    “Securities Purchase Agreement” means the Securities Purchase
Agreement, dated as of July 30, 2012 and amended as of March 24, 2013 and as of
December 2, 2013, by and between Amyris and TENA USA.


(ooo)    “Share” means a share in the capital of JVCO. Unless the contrary is
apparent, this shall include the Share A, the Share B and each Preferred Share.


(ppp)    “Shareholder” means a holder of one or more Shares who so qualifies
pursuant to article 4.4 of the Articles of Association. Unless the contrary is
apparent, this shall include the holder of the Share A, the holder of the
Share B and each holder of Preferred Shares.


(qqq)    “Share A” means the share A in the capital of JVCO.


(rrr)    “Share B” means the share B in the capital of JVCO.


(sss)    “Significant Subsidiary” has the meaning set forth in the Securities
Purchase Agreement.


(ttt)    “TENA Change of Control” means the occurrence of the following at any
time after the date hereof and prior to a Fundamental Amyris Change: TOTAL S.A.
shall no longer directly or indirectly beneficially own 50% or otherwise control
the holder of the Share B.


(uuu)    “TENA Directors” means the Managing Directors B appointed at any time
or from time to time by the holder of the Share B.

6210492_25     10

--------------------------------------------------------------------------------




(vvv)“Transfer” means the voluntary or involuntary sale, assignment, transfer
(by
gift or otherwise), conveyance, grant of a participation interest, pledge or
grant of a Lien or other
disposition or conveyance of legal or beneficial interest, directly or
indirectly, whether in one
transaction or in a series of related transactions, in each case except to or in
favor of either Amyris or
TENA USA or, in connection with the Escrow Agreement, from Amyris to the Escrow
Agent or from
the Escrow Agent to either Amyris or TENA USA.


(www)    “US GAAP” means United States generally accepted accounting principles
and practices as in effect from time to time and applied consistently by JVCO
throughout the periods
involved and consistent with past practice (to the extent applicable).


(xxx)    “Valuation Advisor” has the meaning set forth in article 1.1 of the
Articles of
Association.


(yyy)    “Voting Shares” has the meaning set forth in the Notes.


(zzz)    “Wholly Owned TENA Affiliate” means a Person of which 100% of the
equity interests (other than any directors’ qualifying shares) of such Person
are directly or indirectly
owned by the ultimate parent company of TENA USA, including each Person that is
a Wholly
Owned TENA Specified Affiliate.


(aaaa)    “Wholly Owned TENA Specified Affiliate” means any of the Wholly Owned
TENA Affiliates listed on Schedule 5.04(a); provided, however, that such Person
is a Wholly Owned
TENA Affiliate at the time of any Transfer of Shares to such Person.


Section 1.02    Definitions. The following terms have the meanings set forth in
the
Sections set forth below:
Definition
Section
Activities
Section 6.04(a)
Advisor
Section 7.02(f)
Advisor’s Report
Section 1.01(a)
Affiliate
Section 1.01(b)
Agreement
Preamble
Amended and Restated Novvi Side Letter
Section 1.01(c)
Amyris
Preamble
Amyris Associated Entity
Section 1.01(c)
Amyris Change of Control
Section 1.01(e)
Amyris Directors
Section 1.01(f)
Amyris License Agreement
Section 2.02(a)
Anti-Corruption Laws
Section 6.04(a)
Approved Valuation Firms
Section 1.01(g)
Articles of Association
Section 1.01(h)
Associates
Section 6.04(a)
Bankruptcy Code
Section 1.01(i)


6210492_25     11

--------------------------------------------------------------------------------




Definition
Section
Bankruptcy Law
Section 1.01(j)
Brazil Business
Section 1.01(k)
Business Day
Section 1.01(l)
Buyout Election
Section 7.02(b)
Buyout Percentage
Section 7.02(e)
Cash Component of the Purchase Price
Section 7.02(d)
Cause
Section 1.01(m)
Claim
Section 1.01(n)
Class A Loan Amount
Section 1.01(o)
Class A Note
Section 1.01(p)
Code
Section 1.01(q)
Collaboration Agreement
Section 1.01(r)
Common Shares
Section 1.01(s)
Competition Law
Section 1.01(t)
Confidential Information
Section 6.03(a)
Continuing Directors
Section 1.01(u)
control or controlled by or under common control with
Section 1.01(v)
Deadlock Election
Section 7.02(c)
Deed of Issuance of the Preferred Shares
Section 1.01(x)
Deed of Transfer and Confirmation of Pledge
Section 1.01(y)
Debt
Section 1.01(w)
Development Phase
Section 1.01(z)
Dispute
Section 12.12(a)
Dutch GAAP
Section 1.01(aa)
Electronic Delivery
Section 12.13
Escrow
Section 1.01(bb)
Escrow Agent
Section 1.01(cc)
Escrow Agreement
Section 1.01(dd)
Exchange Act
Section 1.01(e)
Event of Default
Section 1.01(ee)
Face Amount
Section 1.01(ff)
Fair Value of the Operational JVCO
Section 7.02(f)
Farnesane Diesel Product
Section 1.01(gg)
Farnesane Jet Product
Section 1.01(hh)
Final Go Decision Date
Section 7.01(b)
Final Maturity Date
Section 1.01(ii)
Final Shareholders’ Agreement
Section 7.01(a)
Financial Statements
Section 1.01(jj)
Fiscal Year
Section 1.01(kk)
Fundamental Amyris Change
Section 1.01(ll)
Go Decision
Section 1.01(mm)
Go Decision Date
Section 1.01(nn)
HSE
Section 6.04(d)


6210492_25     12

--------------------------------------------------------------------------------




Definition
Section
ICC Rules
Section 12.12(b)(i)
Indemnified Party
Section 9.03
Indemnifying Party
Section 9.03
Initial Plan and Budget
Section 7.01(a)
Inventions
Section 1.01(oo)
Jet and Diesel Applications Side Letter
Section 1.01(pp)
Jet Go Decision
Section 1.01(qq)
JVCO
Preamble
JV Assets
Section 7.01(b)
Lien
Section 1.01(rr)
Management Board
Section 1.01(ss)
Managing Director
Section 1.01(tt)
Managing Director A
Section 1.01(uu)
Managing Director B
Section 1.01(vv)
Master Framework Agreement
Recitals
Meeting Rights
Section 1.01(ww)
No-Go Decision
Section 1.01(xx)
Non-Arbitratable Dispute
Section 12.12(a)
Notes
Section 1.01(zz)
Notes Side Letter   
Section 1.01(aaa)
Officers
Section 1.01(bbb)
Operational JVCO
Section 7.02(c)
Operational Phase
Section 1.01(aaa)
Opinion Period
Section 7.02(f)
Option Phase
Section 1.01(ddd)
Party or Parties
Preamble
Person
Section 1.01(eee)
Persons with Meeting Rights
Section 1.01(fff)
Pledge Agreement
Section 1.01(ggg)
Preferred Shares
Section 1.01(hhh)
Preferred Shares Option Price
Section 1.01(iii)
Project Completion Date
Section 1.01(jjj)
Purchase Option
Section 1.01(kkk)
R&D Activities
Section 1.01(kkk)
Reference Laws
Section 6.04(a)
Related Agreements
Section 1.01(mmm)
Representatives
Section 6.03(a)
Second Amendment
Recitals
Securities Purchase Agreement
Section 1.01(nnn)
Shareholder
Section 1.01(ppp)
Share
Section 1.01(ooo)
Share A
Section 1.01(qqq)
Share B
Section 1.01(rrr)
 
 


6210492_25     13

--------------------------------------------------------------------------------




Definition
Section
Significant Subsidiary
Section 1.01(sss)
TENA Change of Control
Section 1.01(ttt)
TENA Directors
Section 1.01(uuu)
TENA USA
Preamble
Total License Agreement
Section 2.02(b)
Transfer
Section 1.01(vvv)
US GAAP
Section 1.01(www)
Valuation Advisor
Section 1.01(xxx)
Voting Shares
Section 1.01(yyy)
Wholly Owned TENA Affiliate
Section 1.01(zzz)
Wholly Owned TENA Specified Affiliate
Section 1.01(aaaa)



Section 1.03    Interpretation and Rules of Construction.
(a)    The headings contained in this Agreement, in any Exhibit or Schedule, and
in the table of contents to this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. All
Schedules or Exhibits annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein.
(b)    In the event that an ambiguity or a question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by all Parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any provisions of this Agreement.
(c)    The definitions of the terms herein shall apply equally to the singular
and the plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “shall” shall be construed to have
the same meaning and effect as the word “will.” Unless the context requires
otherwise (i) any definition of or reference to any contract, instrument or
other document shall be construed as referring to such contract, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or otherwise set forth in such document); (ii) any reference
herein to any Person shall be construed to include the Person’s successors and
permitted assigns; (iii) the words “herein,” “hereof,” “hereunder” and words of
similar import shall be construed to refer to this Agreement in its entirety and
not to any particular provision hereof; (iv) “day” shall mean calendar day,
unless “Business Day” is expressly used; and (v) all references to Articles,
Sections, Schedules or Exhibits shall be construed to refer to Articles,
Sections, Schedules or Exhibits of this Agreement. The terms “dollars” and “$”
shall mean United States dollars. The terms “euros” and “€” shall mean euros,
the currency used by the Institutions of the European Union. The word “or” is
used in the inclusive sense of “and/or.” The terms “or,” “any” and “either” are
not exclusive.

6210492_25     14

--------------------------------------------------------------------------------




ARTICLE II    
ORGANIZATION AND RELATED MATTERS
Section 2.01    Purpose. During the Development Phase, and subject to
Section 10.01(b), the purpose of JVCO is to enter into the Amyris License
Agreement and to establish the legal relationship between Amyris and TENA USA
with respect thereto. During the Option Phase, and subject to Section 10.01(b),
the purpose of JVCO is to maintain unchanged the value of JVCO and the rights
and obligations of the Parties until the completion of any of the events or
transactions that result in the conclusion of the Option Phase. During the
Operational Phase, the purpose of JVCO will be as set forth in the Final
Shareholders’ Agreement to be entered into pursuant to Article VII.
Notwithstanding the foregoing, the Parties acknowledge and agree that the
limited purpose of JVCO shall not apply to the extent that a Shareholder owns
all of the outstanding Preferred Shares and Common Shares at any time, whether
such ownership arises by operation of the Purchase Option, the right of first
offer contemplated by article 9.6 of the Articles of Association, foreclosure
under the Pledge Agreement or otherwise, it being understood and agreed that in
such instance such Shareholder shall then be free to repurpose JVCO in any
manner that it so chooses pursuant to an amendment or termination of this
Agreement pursuant to Section 10.01(b).
Section 2.02    Licenses.
(d)    Of even date hereof, Amyris and JVCO have executed a license agreement
pursuant to Section 11.B of the Second Amendment (the “Amyris License
Agreement”).
(e)    No Party grants any licenses, express or implied, to any other Party
hereunder. The only license grants to JVCO or any other Party (or any of their
respective Affiliates) are those set forth (i) in the Amyris License Agreement,
(ii) the license agreement between TENA USA and JVCO to be entered into in
connection with the Final Shareholders’ Agreement as contemplated by the Second
Amendment and otherwise on terms and conditions similar to the Amyris License
Agreement, except to the extent contemplated by the Second Amendment (the “Total
License Agreement”), or (iii) other separate written agreements that may be
entered into between or among the applicable Parties after the date hereof.
Section 2.03    Shareholder Qualifications.
(a)    Shares can only be held as set forth in article 4.4 of the Articles of
Association.
(b)    Subject at all times to compliance with the terms and conditions of the
Amyris License Agreement or the Total License Agreement, as applicable, in case
either Amyris or TENA USA (or any of their respective Affiliates) becomes aware
of any opportunity relevant to JVCO (whether during the Development Phase or the
Operational Phase) (including opportunities in countries in which JVCO (whether
during the Development Phase or the Operational Phase) is or is intended to be
active), then such Party (or its Affiliate) shall be free to proceed on its own
with such opportunity at its sole cost, risk and expense, and it shall be under
no obligation to notify, or

6210492_25     15

--------------------------------------------------------------------------------




otherwise offer to engage with, JVCO (whether during the Development Phase or
the Operational Phase) in respect of such opportunity.
(c)    If at any time either Amyris (which for this purpose shall include the
Escrow Agent in connection with its administration functions under the Escrow
Agreement) or TENA USA ceases to hold any Shares, then such Party shall no
longer be considered a Shareholder for purposes of this Agreement and any
requirement to obtain any approval or consent from such Shareholder (or from the
Managing Directors that such Shareholder was previously entitled to designate)
shall no longer be applicable.
Section 2.04    Obligations With Respect to the Escrow Agent. Amyris and TENA
USA shall promptly provide the Escrow Agent with joint written instructions to
release the Share A and all of the Preferred Shares to Amyris upon the
occurrence of a No-Go Decision. Amyris and TENA USA shall promptly provide the
Escrow Agent with joint written instructions to release the Share A and all or a
portion of the Preferred Shares, as applicable, to Amyris or TENA USA, as
applicable, upon the occurrence of (a) the Final Go Decision Date, (b) the
closing of the applicable transaction contemplated by Article VII and (c) the
closing of the transactions contemplated by Section 8.03(b). Any notice
delivered by TENA USA to the Escrow Agent pursuant to the Escrow Agreement that
includes a statement that TENA USA has paid the Preferred Shares Option Price by
effecting a dollar-for-dollar offset against the Notes (i) shall, for purposes
of the Escrow Agreement (but not for any other purposes), constitute conclusive
evidence to the Escrow Agent that TENA USA has so paid the Preferred Shares
Option Price and effected such offset against the Notes and (ii) may be relied
on by Amyris and be enforceable by Amyris against TENA USA.
ARTICLE III    
CORPORATE GOVERNANCE
Section 3.01    Power of the Management Board. The Management Board shall have
the power and authority as set forth in the Articles of Association.
Section 3.02    Managing Directors.
(a)    The provisions governing the Managing Directors shall be as set forth in
the Articles of Association. The initial Managing Directors are set forth on
Schedule 3.02.
(b)    Each of Amyris and TENA USA shall pay the reasonable out of pocket costs
and expenses incurred by each Managing Director selected by such Party (which
includes a Managing Director appointed by the Escrow Agent at the instruction of
such Party in accordance with the Escrow Agreement) in connection with attending
the meetings of the Management Board and any committee thereof; provided,
however, that JVCO shall pay the reasonable out of pocket costs and expenses
incurred by each Managing Director in connection with attending any meetings of
the Management Board and any committee thereof held in the Netherlands. Except
as otherwise provided in the immediately preceding sentence, the Managing
Directors shall not be compensated for their services as members of the
Management Board.

6210492_25     16

--------------------------------------------------------------------------------




(c)    TENA USA will indemnify and hold harmless Amyris from and against any tax
consequences to Amyris that are caused by or result from the country of
residence (other than the Netherlands) of any of the TENA Directors (or Amyris
Directors appointed by TENA USA pursuant to the Articles of Association),
including any taxes due in the country of residence of any such TENA Directors
(or of any such Amyris Directors appointed by TENA USA pursuant to the Articles
of Association) if other than the Netherlands; provided, that such indemnity
shall not be applicable to the extent any such tax consequences are caused by or
result from any business that JVCO, Amyris or any of their respective Affiliates
may conduct in, or any other contacts JVCO, Amyris or any of their respective
Affiliates may have with, the country of residence of any such TENA Directors
(or of any such Amyris Directors appointed by TENA USA pursuant to the Articles
of Association).
(d)    Amyris will indemnify and hold harmless TENA USA (or a Wholly Owned TENA
Affiliate to which TENA USA has Transferred its Shares) from and against any tax
consequences to TENA USA (or a Wholly Owned TENA Affiliate to which TENA USA has
Transferred its Shares) that are caused by or result from the country of
residence (other than the Netherlands) of any of the Amyris Directors appointed
by Amyris pursuant to the Articles of Association, including any taxes due in
the country of residence of any such Amyris Directors appointed by Amyris
pursuant to the Articles of Association if other than the Netherlands; provided,
that such indemnity shall not be applicable to the extent any such tax
consequences are caused by or result from any business that JVCO, TENA USA or
any of their respective Affiliates may conduct in, or any other contacts JVCO,
TENA USA or any of their respective Affiliates may have with, the country of
residence of any such Amyris Directors appointed by Amyris pursuant to the
Articles of Association.
Section 3.03    Removal, Resignation and Suspension.
(a)    Upon the written request of Amyris or TENA USA to remove a Managing
Director (whether or not for Cause) that it is entitled to appoint pursuant to
the Articles of Association (which includes a Managing Director that such Party
is entitled to appoint by instructing the Escrow Agent in accordance with the
Escrow Agreement), Amyris and TENA USA shall vote, consent in writing and take
or cause to be taken all actions necessary to remove or suspend such Managing
Director. Except pursuant to this Section 3.03, Amyris and TENA USA shall not
vote, consent in writing or take any other action to cause the removal without
Cause of any Managing Director that such Party did not appoint pursuant to the
Articles of Association (which includes a Managing Director that such Party is
entitled to appoint by instructing the Escrow Agent in accordance with the
Escrow Agreement).
(b)    Notwithstanding the foregoing, each of Amyris and TENA USA hereby agree
that any Managing Director appointed pursuant to the Articles of Association
(which includes a Managing Director that such Party is entitled to appoint by
instructing the Escrow Agent in accordance with the Escrow Agreement), shall be
removed for Cause upon the written request of the other Party and upon such
other Party establishing that Cause exists, and Amyris and TENA USA

6210492_25     17

--------------------------------------------------------------------------------




shall vote, consent in writing and take, or cause to be taken, all actions
necessary to remove or suspend such Managing Director.
(c)    Notwithstanding the foregoing, the removal or suspension of a Managing
Director with or without Cause in no way eliminates, reduces or otherwise
modifies the respective rights of Amyris and TENA USA pursuant to the Articles
of Association and Section 3.04 to appoint a replacement or successor or the
respective obligations of the Shareholders pursuant to Section 3.04(b) or
Section 3.05 with respect thereto. This Section 3.03(c) shall not be applicable
to the deemed resignation of an Amyris Director pursuant to Section 3.03(d).
(d)    As a condition to being appointed as a Managing Director, Amyris shall
cause each Amyris Director to deliver to JVCO and TENA USA an irrevocable letter
of resignation, in form and substance reasonably satisfactory to TENA USA,
providing that such Amyris Director shall be deemed to have resigned from the
Management Board upon the occurrence of a Fundamental Amyris Change, and Amyris
shall not cause (including by instructing the Escrow Agent) any Managing
Director who upon appointment would be an Amyris Director to be appointed to the
Management Board until such irrevocable letter of resignation has been delivered
to JVCO and TENA USA. Following such resignation, Amyris shall not be entitled
to replace or reappoint any Amyris Director or to instruct the Escrow Agent to
replace or reappoint any Amyris Director; provided, however, that should TENA
USA elect in its discretion to rescind its purchase rights, then, to the extent
that TENA USA delivers the rescission notice contemplated by article 9.3(c)(ii)
of the Articles of Association, upon the delivery by TENA USA of such rescission
notice to the Escrow Agent with a copy to Amyris and subject to Amyris’
compliance with the terms and conditions of article 9.3(c)(ii) of the Articles
of Association, Amyris shall again be entitled to appoint the Amyris Directors.
As of the date of this Agreement, Amyris has caused the two Managing Directors A
set forth on Schedule 3.02 to deliver such a resignation letter to JVCO and TENA
USA.
Section 3.04    Vacancies.
(a)    Except for those vacancies that occur automatically upon the occurrence
of a Fundamental Amyris Change, in the event that a vacancy is created on the
Management Board at any time by reason of the death, disability, retirement,
resignation or removal (with or without Cause) of any Amyris Director or TENA
Director, a replacement Managing Director to fill such vacancy shall be
appointed in accordance with the Articles of Association.
(b)    Notwithstanding any other provision in this Agreement, any individual
appointed pursuant to this Section 3.04 may not previously have been a Managing
Director who was removed from the Management Board for Cause.
Section 3.05    Covenant to Vote.
(a)    Each of Amyris and TENA USA shall take all actions necessary (i) to call,
or cause the appropriate Officers and Managing Directors of JVCO to call, a
general meeting of Shareholders, and (ii) to vote all Shares controlled, owned
or held beneficially or of record by such Party at any such general meeting in
favor of all actions, and shall take all actions by written consent

6210492_25     18

--------------------------------------------------------------------------------




in lieu of any such meeting, in each case to effect the intent of this
Article III, including the nomination and election of the Managing Directors
appointed pursuant to this Article III.
(b)    Except as otherwise contemplated by the Escrow Agreement and hereby,
neither Amyris nor TENA USA shall enter into any agreements or arrangements of
any kind with respect to the voting of any Shares or deposit any Shares into a
voting trust or other similar arrangement.
Section 3.06    Action by the Shareholders.
(a)    Amyris and TENA USA acknowledge and agree that the Share A and Preferred
Shares shall be held by the Escrow Agent pursuant to the terms and conditions of
the Escrow Agreement. Prior to the occurrence of a Fundamental Amyris Change,
Amyris shall (i) be entitled to exclusively direct the Escrow Agent to vote the
Share A in any manner that Amyris chooses (including with respect to the Amyris
Directors), and JVCO and TENA USA shall recognize such vote as the vote of
Amyris; and (ii) also have the right to receive notice of and to attend and
participate (but not vote except by instructing the Escrow Agent to vote) in all
meetings of Shareholders. Upon the occurrence of a Fundamental Amyris Change,
Amyris shall no longer have the right to direct the voting of the Share A;
provided, however, that should TENA USA elect in its discretion to rescind its
purchase rights, then upon the delivery by TENA USA of the rescission notice
contemplated by article 9.3(c)(ii) of the Articles of Association to the Escrow
Agent with a copy to Amyris and subject to Amyris’ compliance with the terms and
conditions of article 9.3(c)(ii) of the Articles of Association, Amyris shall
again be entitled to exclusively vote, or direct the voting of, the Share A in
any manner that Amyris chooses (including with respect to the Amyris Directors).
Upon the occurrence of a Fundamental Amyris Change, and provided that TENA USA
has not delivered the rescission notice contemplated by article 9.3(c)(ii) of
the Articles of Association to the Escrow Agent with a copy to Amyris, TENA USA
shall be entitled to exclusively vote, or direct the voting of, the Share A in
any manner that TENA USA chooses, subject to Section 3.09.
(b)    JVCO shall use reasonable efforts to schedule general meetings of
Shareholders at such places and times based on the reasonable availability of
all Persons with Meeting Rights such that all Persons with Meeting Rights may
attend and participate in all general meetings of Shareholders.

6210492_25     19

--------------------------------------------------------------------------------




Section 3.07    Approval of Initial Matters. As of the date of this Agreement
and in connection with the formation of JVCO, Amyris and TENA USA have agreed to
a development budget for JVCO for the period from the date of this Agreement
until March 1, 2017. To the extent JVCO shall require any additional funds prior
to the Operational Phase, such funds shall be provided through loans from TENA
USA and Amyris rather than as capital contributions or share subscriptions.
Section 3.08    Officers. Amyris and TENA USA shall not have any liability to
JVCO or to the other Party or their Affiliates for the actions of any Officer.
Section 3.09    Option Phase. Notwithstanding anything to the contrary contained
in the Articles of Association, during the Option Phase, (a) JVCO shall not, and
neither the Management Board nor TENA USA shall authorize, permit or direct JVCO
to, make, take, enter into, cause, permit to occur, commit to, authorize or
approve any action, other than (i) such actions as are necessary to maintain its
corporate existence, (ii) such actions as are necessary or appropriate to
preserve the rights afforded to JVCO under the Amyris License Agreement or any
other license granted to JVCO by Amyris or any of its Affiliates or any Amyris
Associated Entity, including exercising its Section 365(n) rights pursuant to
article 13.15 of the Articles of Association, or exercising the 365(n) Election
(as that term is defined in the Amyris License Agreement), and (iii) assisting
in the determination of the Preferred Shares Option Price; (b) neither this
Agreement nor the Articles of Association shall be amended, waived or modified;
(c) no Transfer shall be made of any Shares (or any other interest in JVCO), in
each case without the prior written consent of Amyris, which consent may be
provided or withheld in its sole discretion; and (d) JVCO shall not assign any
or all of its rights or delegate any of its obligations under the Amyris License
Agreement to any other Persons and shall not grant any sublicense rights or
engage any “Subcontractors” (as defined in the Amyris License Agreement) under
the Amyris License Agreement and shall not otherwise encumber the rights granted
to JVCO under the Amyris License Agreement.
ARTICLE IV    
DISTRIBUTIONS
Section 4.01    General. The provisions regarding distributions are as set forth
in the Articles of Association.
ARTICLE V    
RESTRICTIONS ON TRANSFER
Section 5.01    No Transfers. No Transfer shall be made by a Shareholder of any
Shares (or any other interest in JVCO), and no Transfer of any Shares shall be
valid or effective, other than as explicitly provided in the Articles of
Association. It is the intention of the Parties that the Company be closed in
such manner; provided, however, that as set forth in Section 5.02 hereof and in
the Articles of Association, and pursuant to the terms hereof and thereof, TENA
USA may Transfer its Shares to a Wholly Owned TENA Affiliate.

6210492_25     20

--------------------------------------------------------------------------------




Section 5.02    Transfer to Wholly Owned TENA Affiliate. In the event that TENA
USA wishes to Transfer all (but not less than all) of its Shares to a Wholly
Owned TENA Affiliate in accordance with article 9.2 of the Articles of
Association, such Transfer shall require the prior written consent of Amyris
(such consent not to be unreasonably withheld, conditioned or delayed), which
consent shall not be required in the event of a Transfer to a Wholly Owned TENA
Specified Affiliate.
ARTICLE VI    
ADDITIONAL AGREEMENTS
Section 6.01    Information to be Provided to Shareholders.
(a)    Subject to the receipt of the requisite approval of the Management Board
as contemplated by article 13.13 of the Articles of Association, JVCO will
prepare Financial Statements as soon as practicable after the end of each Fiscal
Year but in any event within thirty days after the end of each Fiscal Year.
During the Development Phase, JVCO shall pay all costs and expenses of JVCO in
connection with the preparation of any Financial Statements. JVCO shall provide
copies of any Financial Statements to each of Amyris and TENA USA. Upon request
by Amyris or TENA USA and at such Party’s expense, JVCO shall provide such Party
and such Party’s auditors with such financial or other information as it may
require to timely comply with its financial and other reporting and
certification requirements pursuant to applicable law, audit and listing
requirements. To the extent practicable, such Party requesting such financial or
other information shall use commercially reasonable efforts to provide such
requests for information to JVCO sufficiently in advance of the required
delivery date so as to allow JVCO to incorporate such requests into its standard
record keeping practices (which shall include record keeping in compliance with
Dutch GAAP and US GAAP) and to minimize the incurrence of expenses for JVCO with
respect thereto. While it is the intention of the Parties that JVCO not be
included as a consolidated subsidiary of either Amyris or TENA USA, in the event
JVCO is required to be included as a consolidated subsidiary of either Amyris or
TENA USA, JVCO shall make available such books, records, files, data and
information of JVCO as reasonably requested by such Party for such Party and
such Party’s auditors to (i) enable such Party to prepare its books, monthly,
quarterly and annual consolidated financial statements and other public reports,
including certifications, as required pursuant to applicable law and listing
requirements and (ii) if applicable, to verify that JVCO has established and
maintains a sufficient system of disclosure controls and procedures (as defined
in Rules 13a-15(e) and 15d-15(e) under the United States Securities Exchange Act
of 1934, as amended) and internal control over financial reporting (as defined
in Rules 13a-15(f) and 15d-15(f) under the United States Securities Exchange Act
of 1934, as amended), including information technology general controls, in
order to ensure timely and accurate financial statement inputs, and for such
Party’s auditors to perform their audits and quarterly reviews of the books of
account and records of JVCO as a consolidated Subsidiary of such Party.
(b)    JVCO will promptly notify in writing each of Amyris and TENA USA of the
occurrence of any material breaches or defaults pursuant to contracts and the
occurrence of material litigation and the occurrence of any other event that, in
the good faith determination of the

6210492_25     21

--------------------------------------------------------------------------------




Management Board, is reasonably likely to have a material adverse impact on
JVCO. JVCO will also furnish or cause to be furnished to each of Amyris and TENA
USA, promptly after the sending or filing thereof, copies of all reports that
JVCO sends to any of its creditors, and copies of all tax returns that JVCO
files with any taxing authority.
Section 6.02    Access to Information. Subject to Section 6.03, JVCO will permit
representatives of each of Amyris and TENA USA, upon reasonable advance notice
and at such Party’s sole costs and expense, and in all cases as may reasonably
be requested, to (a) obtain from JVCO all documents and other information in the
possession or control of JVCO, (b) discuss the business, affairs, finances and
accounts of JVCO with Officers and Managing Directors of JVCO and (c) have
access to the books, records, properties, facilities, Officers, Managing
Directors and employees of JVCO, in each case, in order to (i) monitor its
investment in JVCO, (ii) exercise its rights pursuant to this Agreement and
(iii) confirm the satisfaction of JVCO of its covenants and obligations
hereunder.
Section 6.03    Confidential Information.
(a)    Except as provided herein or as otherwise agreed in writing, each Party
(i) shall, and shall cause its Affiliates, officers, directors, employees,
attorneys, accountants, auditors and agents (collectively “Representatives”) to,
maintain in the strictest confidence any and all confidential or proprietary
information relating to another Party that is not available to the general
public and that is obtained pursuant to this Agreement, including such
information about properties, employees, finances, businesses and operations of
such other Party, and all notes, extracts, summaries, analyses, compilations,
studies, forecasts, interpretations or other documents prepared by the recipient
or its Representatives and that contain, reflect or are based upon, in whole or
in part, any confidential or proprietary information (collectively, the
“Confidential Information”); and (ii) shall not use or disclose, and shall cause
its Representatives not to use or disclose, any Confidential Information, except
(A) as expressly permitted by the disclosing Party or to the extent that a
disclosure is required pursuant to applicable law or governmental or regulatory
order (and in which event the Party making such disclosure or whose
Representatives are making such disclosure shall so notify the disclosing Party
as promptly as practicable (and, if practicable, prior to making such
disclosure), shall disclose only such information as it is required to disclose
pursuant to such law or governmental or regulatory order, and, in connection
with filings with a governmental or regulatory entity, shall cooperate with the
other Party and use commercially reasonable efforts to seek confidential
treatment for proprietary confidential technical information as well as
confidential customer-specific pricing information), or (B) to the extent that
the receiving Party would have the right to use or disclose such information, if
it were disclosed to it by the other Party under the Collaboration Agreement.
Further, Inventions shall be treated in accordance with the principles of the
last sentence of Section 9.1 of the Collaboration Agreement, which sentence
reads as follows: “Any Inventions solely owned by a Party hereunder shall
constitute Confidential Information of such Party and any Inventions jointly
owned by a Party hereunder shall constitute Confidential Information of both
Parties.” In the event of a conflict between this Section 6.03 and Section 9 of
the Collaboration Agreement with respect to R&D Activities, the Collaboration
Agreement shall control.

6210492_25     22

--------------------------------------------------------------------------------






(b)    Notwithstanding Section 6.03(a), any receiving Party or any
Representative thereof may disclose any Confidential Information for bona fide
business purposes on a strict “need to know” basis to its Representatives;
provided, however, that each such Representative agrees to keep such
Confidential Information confidential in the manner set forth in
Section 6.03(a).
(c)    Section 6.03(a) shall not apply to, and Confidential Information shall
not include:
(i)    any information that is or has become generally available to the public
other than as a result of a disclosure by a receiving Party or any
Representative thereof in breach of any of the provisions of this Section 6.03;
(ii)    any information that the receiving Party can demonstrate by written
evidence was independently developed by a receiving Party or any Representative
thereof without reference to any Confidential Information of another Party; or
(iii)    any information made available to a receiving Party or any
Representative thereof on a non-confidential basis by any third party who is not
prohibited from disclosing such information by a legal, contractual or fiduciary
obligation.
(d)    Except as otherwise provided for in this Section 6.03, Confidential
Information shall be used and disclosed by each Party and its Affiliates solely
in connection with such Party’s investment in JVCO or to conduct activities on
behalf of JVCO pursuant to this Agreement, the Related Agreements and the
Articles of Association.
(e)    The obligations of each Party pursuant to this Section 6.03 shall survive
for as long as such Party remains a Shareholder or otherwise a Party to this
Agreement and for three years thereafter (provided, however, that with regard to
any R&D Activities and/or Inventions, such obligations shall survive for the
term of the Collaboration Agreement and two years thereafter). Amyris and TENA
USA acknowledge that the expiration of their obligations under this Section 6.03
are without limitation of their respective confidentiality obligations under the
Collaboration Agreement.
(f)    For the avoidance of doubt, any information provided by or on behalf of
Amyris or any of its Representatives to TENA USA or any of its Representatives
pursuant to the Amyris License Agreement shall be subject to the confidentiality
and other provisions of the Amyris License Agreement.
Section 6.04    Compliance with Laws.
(a)    Anti-Corruption Laws. The Parties and their respective Affiliates,
employees, agents, representatives, and subcontractors (collectively,
“Associates”) are fully aware of, and undertake to respect the principles
enshrined in, the pertinent international and regional conventions on combating
corruption and to ensure compliance with the anti-corruption laws applicable
(mainly French law, the UK Anti-Bribery Act and the United States Foreign
Corrupt Practices Act of 1977,

6210492_25     23

--------------------------------------------------------------------------------




as amended (15 U.S.C. § 78 et seq.), collectively referred to herein as the
“Reference Laws”) to the activities of the Parties under this Agreement and the
activities to be developed by JVCO (collectively, the “Activities”). JVCO shall
not, directly or indirectly, take any action in violation of the Reference Laws
or any other applicable anti-corruption, recordkeeping and internal controls law
(collectively, the “Anti-Corruption Laws”). Each of Amyris and TENA USA covenant
and agree that they shall cause JVCO to adopt, implement and comply with, prior
to commencement of the Operational Phase, a compliance program for the
prevention of corruption that will address, among the topics, the retention of
agents and will comply with the principles established in the US Federal
Guidelines for Sentencing of Organizations and the UK Ministry of Justice
Guidelines for Compliance Programs. In furtherance of the foregoing, each of the
Parties and their respective Associates have not and will not commit, and have
no information, reason to believe, or knowledge of anyone else having committed
or intending to commit, any violation of any Anti-Corruption Law, or any act or
omission which could cause any Party to be in violation of any Anti-Corruption
Law, with respect to any of the Activities. In carrying out their
responsibilities under this Agreement, each of the Parties and their respective
Associates shall not pay, offer or promise to pay, or authorize any payment or
offer of money or anything of value, directly or indirectly, to any government
official, a political party or party official, or any candidate for political
office for the purpose of influencing any act or decision of such person in his
or her official capacity, inducing them to do or omit to do any act in violation
of his or her lawful duty, obtaining any improper advantage, or inducing such
person to use his or her influence improperly to affect or influence any act or
decision, or otherwise give or accept a financial or other advantage to any
person to induce or reward improper performance by such person of such person’s
relevant function or activity (as such concepts are defined in applicable
Anti-Corruption Laws). Each of the Parties shall ensure that all of its
respective Associates are informed of, and comply with, the obligations under
and restrictions contained in this Section 6.04(a).
(b)    Export Laws. Notwithstanding anything to the contrary contained herein,
all obligations of the Parties are subject to prior compliance with export
regulations applicable to each Party and such other related laws and regulations
as may be applicable to each Party, and to obtaining all necessary approvals
required by the applicable government entity. Each Party shall each use its
reasonable efforts to obtain such approvals for its own activities. Each Party
shall cooperate with the other Parties and shall provide assistance to the other
Parties as reasonably necessary to obtain any required approvals.
(c)    Governmental Matters. To the extent, if any, that a Party concludes in
good faith that in accordance with applicable laws and regulations it is
required to file or register this Agreement or a notification thereof with any
governmental entity, such Party may do so, and the other Party shall cooperate
in such filing or notification and shall execute all documents reasonably
required in connection therewith, at the expense of the requesting Party. The
Parties shall promptly notify each other as to the activities or inquires of any
such governmental entity relating to this Agreement and shall cooperate to
respond to any request for further information therefrom at the expense of the
requesting Party.



6210492_25     24

--------------------------------------------------------------------------------




(d)    Health, Safety and Environmental. Amyris and TENA USA are sensitive to
the implementation by JVCO of health, safety and environmental (“HSE”) standards
consistent with their own HSE policies and with the requirements of Amyris and
TENA USA from their Affiliates regarding HSE matters. JVCO, specifically the
management and Management Board, are solely responsible for taking all actions
necessary for creating, implementing, monitoring, auditing and improving their
respective HSE standards. Local plant condition, differing regulatory
requirements and other national, regional and local variations among production
facilities make it essential for safety standards to be determined by local
personnel who understand the uniquely local circumstances, but based always on
JVCO’s commitment to best practices in matters of employee health and safety.
The creation and implementation of any HSE standard by JVCO shall be approved by
their respective boards of directors or equivalent bodies prior to commencement
of the Operational Phase. Neither Amyris or TENA USA nor any Managing Director
appointed by either of them (which includes a Managing Director appointed by the
Escrow Agent at the instruction of such Party in accordance with the Escrow
Agreement) shall have any liability to JVCO or to Amyris or TENA USA or their
respective Affiliates for the actions of JVCO and their respective boards of
directors or equivalent bodies in connection with creating, implementing,
monitoring, auditing or improving their respective HSE standards.
(e)    Protection of Personal Data. Each Party undertakes (i) to comply with any
applicable legal provisions relating to personal data protection, and (ii) to
take adequate confidentiality and security measures to ensure that data is kept
safe and, in particular, to prevent data from being altered, corrupted or to
prevent unauthorized third parties from accessing the data. JVCO shall conduct
its activities in compliance with any applicable legal provisions relating to
personal data protection.
Section 6.05    Other Covenants.
(a)    Non-Solicitation. From and after the date of this Agreement, each Party
shall not (i) solicit, directly or indirectly, any employee of any other Party
or of any of its respective Affiliates who is directly involved in the business,
operations or activities related to JVCO; or (ii) induce or attempt to induce,
directly or indirectly, any such employee to leave the employ of such other
Party or of any of its respective Affiliates; provided, however, that a Party
shall not be precluded from hiring any such employee of such other Party or its
Affiliates (A) if such employee contacts such Party or any of its Affiliates on
his or her own initiative (including if such employee sends an unsolicited job
application to such Party or any of its Affiliates), or (B) if such employee
responds to a general solicitation of employment placed by such Party or any of
its Affiliates, or their respective recruiters and other agents, by way of
general public announcements (including in newspapers, trade journals, the
internet or any similar media) that are not specifically directed at any
employee covered by this Section 6.05(a); provided further, however, that no
such event described in clause (A) or (B) shall be considered a breach of this
Section 6.05(a).
(b)    Inventions and Information Agreements. Unless otherwise determined by the
Parties, JVCO shall require all employees, and shall require, in the case of
clause (i), and shall use commercially reasonable means to require, in the case
of clauses (ii), (iii) and (iv), all contractors

6210492_25     25

--------------------------------------------------------------------------------




and consultants that are not employees of Amyris or TENA USA or any of their
respective Affiliates, now or hereafter employed or otherwise engaged by JVCO to
enter into an agreement (i) requiring each such employee, and each such
contractor and consultant that is not an employee of Amyris or TENA USA or any
of their respective Affiliates, to protect and keep confidential all of the
confidential information, intellectual property used, licensed or owned by, and
trade secrets used, licensed or owned by, any of JVCO and its Affiliates, TENA
USA and its Affiliates or Amyris and its Affiliates, (ii) subject to applicable
law, prohibiting each such employee, and each such contractor and consultant
that is not an employee of Amyris or TENA USA or any of their respective
Affiliates, from competing with JVCO during and for a reasonable time after
their employment or other engagement with JVCO, (iii) prohibiting each such
employee, and each such contractor and consultant that is not an employee of
Amyris or TENA USA or any of their respective Affiliates, during and for a
reasonable time after the end of its employment or other engagement with JVCO
from soliciting the employees, contractors and consultants of JVCO, and
(iv) requiring each such employee, and each such contractor and consultant that
is not an employee of Amyris or TENA USA or any of their respective Affiliates,
to assign all ownership rights in his or her work product, including any
intellectual property rights with respect thereto to JVCO, or to Amyris or TENA
USA, as the case may be, to the maximum extent permitted by applicable law. JVCO
shall enforce any such agreement against any such employee, contractor or
consultant at the request of TENA USA as it relates to TENA USA or its
Affiliates or any of their respective businesses, intellectual property rights
or technologies, and JVCO shall enforce any such agreement against any such
employee, contractor or consultant at the request of Amyris as it relates to
Amyris or its Affiliates or any of their respective businesses, intellectual
property rights or technologies. Notwithstanding the foregoing, this
Section 6.05(b) shall not be applicable to any individual performing services
(whether as an employee, contractor, consultant or otherwise) to JVCO pursuant
to a services agreement or secondment agreement.
(c)    Books and Records. JVCO will prepare and maintain separate books of
accounts for JVCO that shall show a true and accurate record of all costs and
expenses incurred, all charges made, all credits made and received and all
income derived in connection with the operation of JVCO in accordance with Dutch
GAAP and US GAAP consistently applied, and, to the extent inconsistent
therewith, in accordance with this Agreement. Such books of account, together
with the minutes of proceedings of the Management Board and a certified copy of
this Agreement and of the Articles of Association, shall at all times be
maintained at the principal place of business of JVCO, which shall be located in
the Netherlands and shall be open to inspection and examination at reasonable
times by each of Amyris and TENA USA and their respective duly authorized
representatives for any purpose reasonably related to such Party’s interest in
JVCO. JVCO will prepare its unaudited financial statements in accordance with
Dutch GAAP and US GAAP and shall implement and maintain such appropriate
systems, controls and procedures as are necessary to convert the financial
information into that required by Dutch GAAP and US GAAP. JVCO shall (i) keep
accurate books and records and ensure that all payments on behalf of JVCO to
third parties are supported by written invoices, and (ii) maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
transactions on behalf of JVCO are conducted in accordance with applicable law
(including the U.S. Sarbanes-Oxley Act) and that assets owned by JVCO are
appropriately recorded. Each of Amyris and TENA USA shall have the right to have
a

6210492_25     26

--------------------------------------------------------------------------------




private audit of JVCO’s books and records conducted at reasonable times and
after reasonable advance notice to JVCO for any purpose reasonably related to
such Party’s interest in JVCO. Any such private audit shall be at the expense of
the Party desiring it, and it shall not be paid for out of JVCO funds. Neither
Amyris nor TENA USA shall have the right to have a private audit of JVCO books
and records conducted more than once in any Fiscal Year.
Section 6.06    Liabilities. Notwithstanding anything to the contrary in this
Agreement, all liabilities and obligations of each of Amyris and TENA USA to
JVCO or any third party, if any, shall be several and not joint.
Section 6.07    Enforcement of Rights by JVCO Against the Shareholders or their
Affiliates. Any legal remedy of JVCO in respect of any transaction between JVCO,
on the one hand, and either Amyris or TENA USA or their respective Affiliates or
any Amyris Associated Entity, on the other hand, shall be pursued on behalf of
JVCO by: (1) TENA USA, at its sole cost and expense, in the event of a claim by
or on behalf of JVCO against Amyris, its Affiliates or any Amyris Associated
Entity or (2) Amyris, at its sole cost and expense, in the event of a claim by
or on behalf of JVCO against TENA USA or any of its Affiliates, and JVCO hereby
grants an irrevocable power of attorney (with full power of substitution) to
Amyris (in the event of a claim by or on behalf of JVCO against TENA USA or any
of its Affiliates), and to TENA USA (in the event of a claim by or on behalf of
JVCO against Amyris, its Affiliates or any Amyris Associated Entity), to pursue
any such legal remedy on behalf of JVCO and in JVCO’s name or otherwise.
Section 6.08    Collaboration Agreement. Nothing in this Agreement alters the
funding commitments set forth in the Collaboration Agreement. The funding
commitments of TENA USA under this Agreement and under the Collaboration
Agreement are independent of each other, and no funding provided by TENA USA
pursuant to one agreement is intended to satisfy, count against or offset any
funding obligation of TENA USA under the other agreement.
ARTICLE VII    
TRANSITION TO OPERATIONAL PHASE
Section 7.01    Final Shareholders’ Agreement; Purchase and Sale of Preferred
Shares.
(a)    Not later than six months prior to the anticipated Project Completion
Date, Amyris and TENA USA shall engage in good faith negotiations to (i) amend
the form of Shareholders’ Agreement as approved by the Parties effective as of
July 30, 2012 and attached as Exhibit D to that certain cover letter from TENA
USA to Amyris dated July 30, 2012 (the “Final Shareholders’ Agreement”) only to
reflect the corporate structure of JVCO as a Dutch private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid), while
maintaining to the fullest extent possible the substantive provisions of such
form of Final Shareholders’ Agreement, and to amend and restate the Articles of
Association to be consistent with such Final Shareholders’ Agreement, and
(ii) finalize and agree as promptly as practicable on a five-year plan pursuant
to the Final Shareholders’ Agreement and an initial budget pursuant to the Final
Shareholders’ Agreement (the “Initial Plan and Budget”). In connection with such
good faith negotiations, including but not limited to the geographic scope, the
Initial Plan and Budget, and the

6210492_25     27

--------------------------------------------------------------------------------




amount of funding required thereunder, Amyris and TENA USA agree to use their
best efforts and good faith to (A) maximize the economic viability and value of
JVCO; (B) reach agreement on JVCO terms as soon as reasonably practicable,
regardless of differing opinions on valuation; and (C) promptly enter into the
Total License Agreement. As soon as reasonably practicable following the
commencement of such good faith negotiations, and in any event within 20
Business Days, Amyris shall provide TENA USA with copies of any contracts or
agreements that specifically and solely relate to the Farnesane Diesel Products
and Farnesane Jet Products, as applicable, other than any such agreements
entered into by Amyris that relate exclusively to the Brazil Business.
(b)    Following final agreement between Amyris and TENA USA on the matters set
forth in Section 7.01(a) (the date of such agreement being the “Final Go
Decision Date”), both Amyris and TENA USA will (i) execute and deliver the Final
Shareholders’ Agreement, which Final Shareholders’ Agreement shall amend and
restate this Agreement in its entirety, (ii) adopt such amended and restated
Articles of Association, (iii) cause all Preferred Shares, the Share A and the
Share B to be converted into a single class of ordinary shares (on a one-for-one
basis), which ordinary shares shall not be subject to the Escrow Agreement or
the Pledge Agreement, and (iv) enter into the contribution agreements in the
form to be attached to the Final Shareholders’ Agreement, which contribution
agreements will require Amyris and TENA USA to contribute to JVCO, if required
by TENA USA (in the case of contributions by Amyris) and Amyris (in the case of
contributions by TENA USA), (A) any contracts or agreements that specifically
and solely relate to the Farnesane Diesel Products and Farnesane Jet Products,
as applicable, other than any such agreements entered into by Amyris that relate
exclusively to the Brazil Business, and (B) such funding as may be agreed in the
Initial Plan and Budget pursuant to Section 7.01(a) (together, with the Total
License Agreement, the “JV Assets”). The effect of the occurrence of the Final
Go Decision Date shall be as set forth herein and in the Articles of
Association, the Master Framework Agreement, the Second Amendment, the
Securities Purchase Agreement and the Notes. It is the intention of the Parties
that as of the beginning of the Operational Phase JVCO shall be owned 50% by
TENA USA and 50% by Amyris, unless modified pursuant to Section 7.02(e), and the
expected contributions of each of Amyris and TENA USA as of the beginning of the
Operational Phase, after giving effect to the purchase by TENA USA of 50% of the
Preferred Shares pursuant to Section 7.01(c)(ii), shall be and are deemed to be
for all purposes of equivalent value, regardless of any valuation of such
contributions or any portion thereof, and each of TENA USA and Amyris shall be
deemed to have been issued 50% of the equity interests in JVCO in respect
thereof. Other than as agreed to by Amyris and TENA USA, in no event shall
either Amyris or TENA USA be required to provide any additional capital, nor
shall there be any adjustment of the equity interests in JVCO issued to either
Amyris or TENA USA with respect to their initial capital contributions or any
valuation thereof.
(c)    (i)    Promptly following the occurrence of the Final Go Decision Date
after a Go Decision, and concurrent with the execution and delivery of the Final
Shareholders’ Agreement, (A) the Development Phase will conclude and the
Operational Phase will begin, (B) TENA USA will purchase from Amyris 50% of the
Preferred Shares at a purchase price equal to 100% of the Face Amount of all
Notes issued and outstanding and all accrued and unpaid interest thereon (which
Preferred Shares will promptly be transferred by Amyris (or the Escrow Agent at
the

6210492_25     28

--------------------------------------------------------------------------------




instruction of Amyris and TENA USA in accordance with the Escrow Agreement) to
TENA USA and thereafter, along with the Share A and the Share B, will promptly
be converted into ordinary shares pursuant to Section 7.01(b)), and (C) Amyris
will repay all of the amounts outstanding under the Class A Note.
(ii)    Promptly following the occurrence of the Final Go Decision Date after a
Jet Go Decision, and concurrent with the execution and delivery of the Final
Shareholders’ Agreement, (A) the Development Phase will conclude and the
Operational Phase will begin, (B) TENA USA will purchase from Amyris 50% of the
Preferred Shares at a purchase price equal to 30% of the Face Amount of all
Notes issued and outstanding and all accrued and unpaid interest on such portion
of the Notes (which Preferred Shares will promptly be transferred by Amyris (or
the Escrow Agent at the instruction of Amyris and TENA USA in accordance with
the Escrow Agreement) to TENA USA and thereafter, along with the Share A and the
Share B, will promptly be converted into ordinary shares pursuant to
Section 7.01(b)), and (C) Amyris will repay all of the amounts outstanding under
the Class A Note. For the avoidance of doubt, it is understood and agreed there
cannot be both a Go Decision and a Jet Go Decision.
(d)    The closing of the transaction contemplated by Section 7.01(c) shall take
place at the principal executive offices of JVCO, which shall be located in the
Netherlands. At such closing, (i) TENA USA shall pay the appropriate purchase
price for the number of Preferred Shares acquired pursuant to Section 7.01(c),
either by dollar-for-dollar offset against the Notes or in cash, by wire
transfer of immediately available funds to a segregated account of the Escrow
Agent in accordance with the Escrow Agreement (which funds shall promptly be
delivered by the Escrow Agent to Amyris in accordance with the Escrow Agreement
by wire transfer of immediately available funds to an account designated by
Amyris); (ii) if the amount set forth in clause (i) above is paid in cash rather
than by dollar-for-dollar offset against the Notes, Amyris shall pay to TENA USA
the amount outstanding under Section 2(c) or Section 2(d), as applicable, under
the Notes in cash, by wire transfer of immediately available funds as directed
by TENA USA (or the Wholly Owned TENA Affiliate to which TENA USA has
Transferred the Share B); (iii) Amyris shall pay to TENA USA the amount
outstanding under the Class A Note in cash, by wire transfer of immediately
available funds as directed by TENA USA (or the Wholly Owned TENA Affiliate to
which TENA USA has Transferred the Share B); (iv) the appropriate number of
Preferred Shares shall be transferred by Amyris (or the Escrow Agent at the
instruction of Amyris and TENA USA in accordance with the Escrow Agreement) to
TENA USA (which shall be free and clear of Liens, defects and other adverse
interests (other than as created by TENA USA or any of its Affiliates)); and
(v) if still held by the Escrow Agent, the remaining Preferred Shares and the
Share A shall be transferred by the Escrow Agent to Amyris pursuant to the
Parties’ instruction mentioned in clause (iv) above. Amyris and TENA USA shall
cooperate in good faith so that the payments required by this Section 7.01 shall
be made, to the extent mutually desired by Amyris and TENA USA and in compliance
with all applicable accounting rules and tax and other laws, through offsetting
accounting entries and dollar-for-dollar offsets against all of the amounts
outstanding under the Notes. The transfer pursuant to this Section 7.01 shall be
made without any representations, warranties, covenants or indemnities;
provided, however, that Amyris shall be deemed to have represented that (i) the
transfer has been duly authorized by it; (ii) it has the

6210492_25     29

--------------------------------------------------------------------------------




capacity, power and authority to instruct the Escrow Agent to transfer such
Preferred Shares; and (iii) TENA USA shall obtain good and valid title to such
Preferred Shares, free and clear of any Liens, defects and other adverse
interests (other than as created by TENA USA or any of its Affiliates). Promptly
upon taking delivery of such Preferred Shares, TENA USA will deliver all or such
portion of the issued and outstanding Notes to Amyris, and promptly upon having
received the amount outstanding under the Class A Note, TENA USA will deliver
the Class A Note to Amyris (provided, however, that such obligation to deliver
the Class A Note and such Notes to Amyris shall not constitute a condition
subsequent to the effectiveness of any such purchase of such Preferred Shares),
and the Class A Note and such Notes will be cancelled and extinguished by TENA
USA.
Section 7.02    Deadlock.
(a)    Within the 30 day period preceding the Go Decision Date, TENA USA may
make a No-Go Decision, which No-Go Decision shall have the effects set forth in
Section 2.2(a) of the Master Framework Agreement.
(b)    In the event (i) at any time within the 30 day period preceding the Go
Decision Date Amyris and TENA USA are unable to come to agreement on all matters
set forth in Section 7.01 having used their best efforts and good faith pursuant
to Section 7.01(a) or (ii) Amyris and TENA USA have come to agreement on all
matters set forth in Section 7.01 and Amyris provides written notice to TENA USA
that it is unwilling or unable to move forward with the Operational Phase or to
fund all or any portion of the funding required pursuant to Section 7.01(b),
then at any time prior to the Final Go Decision Date TENA USA may deliver a
written notice to Amyris electing to initiate the buyout provisions of
Section 7.02(c) (the “Buyout Election”).
(c)    If TENA USA shall deliver to Amyris a Buyout Election, to establish the
price for the purchase of Amyris’ interest in JVCO for the Operational Phase
(the “Operational JVCO”), Amyris and TENA USA shall determine the Fair Value of
the Operational JVCO in accordance with Section 7.02(f). Within 30 days
following the date on which the Fair Value of the Operational JVCO is finally
determined in accordance with Section 7.02(f), Amyris shall deliver to TENA USA
a written election (“Deadlock Election”) indicating either (i) that it elects to
sell all of the Preferred Shares and the Share A to TENA USA pursuant to
Section 7.02(d), (ii) that it accepts TENA USA’s last position with respect to
the funding requirements of the Operational JVCO, and agrees to proceed with the
Operational Phase pursuant to Section 7.01 on the basis of such funding amount,
or (iii) that it accepts TENA USA’s last position with respect to the funding
requirements of the Operational JVCO, agrees to proceed with the Operational
Phase pursuant to Section 7.01 on the basis of such funding amount, but that it
wishes to sell all or a portion of such Shares to TENA USA pursuant to
Section 7.02(e). In the event that Amyris does not deliver such Deadlock
Election within 30 days following the date on which the Fair Value of the
Operational JVCO is finally determined, then it shall be deemed to have elected
to sell all such Shares to TENA USA pursuant to clause (i) of this
Section 7.01(c).
(d)    If Amyris elects (or is deemed to have elected) to sell to TENA USA all
of the Preferred Shares and the Share A, then Amyris and TENA USA shall select,
for consummation of the sale of such Shares to TENA USA, a closing date not
later than 60 days (or longer, if any

6210492_25     30

--------------------------------------------------------------------------------




Competition Law so requires) after the delivery of the Deadlock Election (or its
deemed delivery). The closing of such transaction shall take place at the
principal executive offices of JVCO, which shall be located in the Netherlands.
At such closing, (i) TENA USA shall pay, in exchange for 50% of the Preferred
Shares, either by dollar-for-dollar offset against the Notes or in cash, by wire
transfer of immediately available funds to a segregated account of the Escrow
Agent in accordance with the Escrow Agreement (which funds shall promptly be
delivered by the Escrow Agent to Amyris in accordance with the Escrow Agreement
by wire transfer of immediately available funds to an account designated by
Amyris), an amount equal to (x) in the case of a Go Decision, the amount
outstanding under Section 2(c) or Section 2(d), as applicable, under the Notes
and (y) in the case of a Jet Go Decision, the amount equal to 30% of the amount
outstanding under Section 2(c) or Section 2(d), as applicable, under the Notes;
(ii) if the amount set forth in clause (i) above is paid in cash rather than by
dollar-for-dollar offset against the Notes, Amyris shall pay to TENA USA the
applicable amount set forth in clause (i) above in cash, by wire transfer of
immediately available funds as directed by TENA USA (or the Wholly Owned TENA
Affiliate to which TENA USA has Transferred the Share B); (iii) TENA USA shall
pay, in exchange for the other 50% of the Preferred Shares, an amount equal to
50% of the Fair Value of the Operational JVCO determined pursuant to
Section 7.02(f) (the “Cash Component of the Purchase Price”) by wire transfer of
immediately available funds to a segregated account of the Escrow Agent in
accordance with the Escrow Agreement (which funds shall promptly be delivered by
the Escrow Agent to Amyris in accordance with the Escrow Agreement by wire
transfer of immediately available funds to an account designated by Amyris);
(iv) TENA USA shall pay by euro-for-euro offset against the Class A Note, in
exchange for the Share A, the amount outstanding under the Class A Note; (v) all
Preferred Shares and the Share A shall be transferred by Amyris (or the Escrow
Agent at the instruction of Amyris and TENA USA in accordance with the Escrow
Agreement) to TENA USA (which shall be free and clear of Liens, defects and
other adverse interests (other than as created by TENA USA or any of its
Affiliates)) and, in such case, Amyris shall have no further interest in the
Operational JVCO; and (vi) Amyris shall deliver to TENA USA such other documents
as, in the mutual agreement of Amyris and TENA USA, are necessary or appropriate
to convey to TENA USA such Shares; provided, however, that Amyris shall not be
required to provide representations or warranties other than basic
representations and warranties regarding its authority to enter into the sale
documentation, the due execution and binding nature of its sale documentation,
and that its participation in the sale will not contravene, or require a
consent, waiver or approval pursuant to, any applicable law or pursuant to any
agreement to which it is subject and other customary representations and
warranties for an acquisition of this type agreed to by Amyris and TENA USA.
Amyris and TENA USA shall cooperate in good faith so that the payments required
by this Section 7.02(d) shall be made, to the extent mutually desired by Amyris
and TENA USA and in compliance with all applicable accounting rules and tax and
other laws, through offsetting accounting entries and dollar-for-dollar offsets
against all of the amounts outstanding under the Notes. Promptly upon taking
delivery of such Preferred Shares and the Share A, TENA USA will deliver the
Class A Note and all or such portion of the issued and outstanding Notes to
Amyris (provided, however, that such obligation to deliver the Class A Note and
such Notes shall not constitute a condition subsequent to the effectiveness of
any such purchase of the Share A and any Preferred Shares), and the Class A Note
and such Notes will be cancelled and extinguished by TENA USA. Each of Amyris
and TENA USA shall use its reasonable best efforts to take, or cause to be
taken, all appropriate action, and to

6210492_25     31

--------------------------------------------------------------------------------




do, or cause to be done, all things necessary, proper or advisable under
applicable laws to consummate and make effective any such sale of Shares by
Amyris to TENA USA, including using reasonable best efforts to obtain all
licenses, permits, consents, approvals, authorizations, qualifications and
orders of the competent governmental entities. Without limiting the generality
of the foregoing, Amyris and TENA USA shall, when required in order to effect
any such sale, make all necessary filings, and thereafter make any other
required or appropriate submissions, under any Competition Law and shall supply
as promptly as practicable to the appropriate governmental entity any additional
information and documentary material that may be requested pursuant to any
Competition Law.
(c)    If Amyris elects to sell all or a portion of the Preferred Shares and the
Share A to TENA USA pursuant to Section 7.02(c)(iii), it shall set forth in its
Deadlock Election what percentage of the Operational JVCO that it wishes to sell
to TENA USA (the “Buyout Percentage”). Amyris and TENA USA shall then proceed
with the commencement of the Operational Phase and the contribution of all JV
Assets to the Operational JVCO pursuant to Section 7.01; provided, however, that
as of the beginning of the Operational Phase the ownership percentage of the
Operational JVCO held by Amyris shall be 50% minus the Buyout Percentage and the
ownership percentage of the Operational JVCO held by TENA USA shall be 50% plus
the Buyout Percentage. The closing of such transaction shall take place at the
principal executive offices of JVCO, which shall be located in the Netherlands.
At such closing, (i) TENA USA shall pay, in exchange for 50% of the Preferred
Shares, either by dollar-for-dollar offset against the Notes or in cash, by wire
transfer of immediately available funds to a segregated account of the Escrow
Agent in accordance with the Escrow Agreement (which funds shall promptly be
delivered by the Escrow Agent to Amyris in accordance with the Escrow Agreement
by wire transfer of immediately available funds to an account designated by
Amyris), an amount equal to (x) in the case of a Go Decision, the amount
outstanding under Section 2(c) or Section 2(d), as applicable, under the Notes
and (y) in the case of a Jet Go Decision, the amount equal to 30% of the amount
outstanding under Section 2(c) or Section 2(d), as applicable, under the Notes;
(ii) if the amount set forth in clause (i) above is paid in cash rather than by
dollar-for-dollar offset against the Notes, Amyris shall pay to TENA USA the
applicable amount set forth in clause (i) above in cash, by wire transfer of
immediately available funds as directed by TENA USA (or the Wholly Owned TENA
Affiliate to which TENA USA has Transferred the Share B); (iii) TENA USA shall
pay, in exchange for the Buyout Percentage of the Preferred Shares, an amount
equal to the product of (A) the Fair Value of the Operational JVCO determined
pursuant to Section 7.02(f) and (B) the Buyout Percentage by wire transfer of
immediately available funds to a segregated account of the Escrow Agent in
accordance with the Escrow Agreement (which funds shall promptly be delivered by
the Escrow Agent to Amyris in accordance with the Escrow Agreement by wire
transfer of immediately available funds to an account designated by Amyris), and
the Parties shall cooperate to adjust the number of ordinary shares to reflect
any fractional Preferred Shares deemed to be created as a result of the Buyout
Percentage; (iv) TENA USA shall pay by euro-for-euro offset against the Class A
Note, in exchange for the Buyout Percentage of the Share A, the amount
outstanding under the Class A Note, and the Parties shall cooperate to adjust
the number of ordinary shares to reflect any fractional shares of Share A deemed
to be created as a result of the Buyout Percentage; (v) the appropriate number
of whole or fractional Preferred Shares and the portion of the Share A shall be
transferred by Amyris

6210492_25     32

--------------------------------------------------------------------------------




(or the Escrow Agent at the instruction of Amyris and TENA USA in accordance
with the Escrow Agreement) to TENA USA (which shall be free and clear of Liens,
defects and other adverse interests (other than as created by TENA USA or any of
its Affiliates)); (vi) if still held by the Escrow Agent, the remaining number
of whole or fractional Preferred Shares and the remaining portion of the Share A
shall be transferred by the Escrow Agent to Amyris pursuant to the Parties’
instruction mentioned in clause (v) above; and (vii) Amyris shall deliver to
TENA USA such other documents as, in the mutual agreement of Amyris and TENA
USA, are necessary or appropriate to convey to TENA USA such Shares; provided,
however, that Amyris shall not be required to provide representations or
warranties other than basic representations and warranties regarding its
authority to enter into the sale documentation, the due execution and binding
nature of its sale documentation, and that its participation in the sale will
not contravene, or require a consent, waiver or approval pursuant to, any
applicable law or pursuant to any agreement to which it is subject and other
customary representations and warranties for an acquisition of this type agreed
to by Amyris and TENA USA. Amyris and TENA USA shall cooperate in good faith so
that the payments required by this Section 7.02(e) shall be made, to the extent
mutually desired by Amyris and TENA USA and in compliance with all applicable
accounting rules and tax and other laws, through offsetting accounting entries
and dollar-for-dollar offsets against all of the amounts outstanding under the
Notes. Promptly upon taking delivery of such Preferred Shares and the Share A,
TENA USA will deliver the Class A Note and all or such portion of the issued and
outstanding Notes to Amyris (provided, however, that such obligation to deliver
the Class A Note and such Notes shall not constitute a condition subsequent to
the effectiveness of any such purchase of the Share A and any Preferred Shares),
and the Class A Note and such Notes will be cancelled and extinguished by TENA
USA. Amyris’ obligations to fund any capital contributions of the Operational
JVCO pursuant to the Initial Plan and Budget shall also be proportionately
reduced to match its percentage ownership of the Operational JVCO. Each of
Amyris and TENA USA shall use its reasonable best efforts to take, or cause to
be taken, all appropriate action, and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws to consummate and make
effective any such sale of Shares by Amyris to TENA USA, including using
reasonable best efforts to obtain all licenses, permits, consents, approvals,
authorizations, qualifications and orders of the competent governmental
entities. Without limiting the generality of the foregoing, Amyris and TENA USA
shall, when required in order to effect any such sale, make all necessary
filings, and thereafter make any other required or appropriate submissions,
under any Competition Law and shall supply as promptly as practicable to the
appropriate governmental entity any additional information and documentary
material that may be requested pursuant to any Competition Law.
(f)    For purposes of this Agreement, “Fair Value of the Operational JVCO”
means the aggregate equity value of the Operational JVCO (assuming for the
purposes of such determination that all of the actions contemplated by clauses
(i), (ii) and (iv)(A) of Section 7.01(b) have occurred) that a willing buyer
would pay a willing seller in an arms’-length transaction to acquire the
Operational JVCO, assuming that the Operational JVCO was being sold in a manner
designed to maximize bids, when neither the buyer nor the seller was acting
under compulsion and when both have reasonable knowledge of the relevant facts,
without any control premiums or illiquidity or minority interest discounts.
Amyris and TENA USA shall negotiate in good faith for a period of 20 days from
the date of the event giving rise to the need for a determination of Fair Value

6210492_25     33

--------------------------------------------------------------------------------




of the Operational JVCO to try to determine the Fair Value of the Operational
JVCO. If Amyris and TENA USA are unable to reach a mutual determination of Fair
Value of the Operational JVCO within such 20-day period, then each of Amyris and
TENA USA shall promptly engage (at its own expense) a qualified, recognized
appraiser of international standing (such as, by way of example only, the
valuation group of an international accounting firm or a global investment bank)
with substantial experience in valuing companies with a size, organization, and
assets similar to that of the Operational JVCO (each, an “Advisor”), and each
such Advisor shall deliver its Advisor’s Report to each of Amyris and TENA USA
concurrently within 20 Business Days of its engagement (the “Opinion Period”).
If the Fair Value of the Operational JVCO determined by an Advisor is presented
in such Advisor’s Report as a range of values, then the Fair Value of the
Operational JVCO for purposes of such Advisor’s Report shall be deemed to be the
arithmetic average of such range. Neither Party may engage any of the Approved
Valuation Firms as its Advisor without the prior consent of the other Party
(such consent not to be unreasonably withheld, conditioned or delayed). If only
one Advisor timely delivers its Advisor’s Report, the value determined by such
Advisor shall be deemed to be the Fair Value of the Operational JVCO for
purposes hereof. If both of the Advisors timely deliver an Advisor’s Report and
if the difference between the values submitted by each Advisor equals 10% or
less of the higher value, then the Fair Value of the Operational JVCO for
purposes hereof shall be deemed to be the arithmetic average of the values
submitted by such Advisors. If the difference between the two values is greater
than 10% of the higher value, then Amyris and TENA USA shall negotiate in good
faith for a period of five Business Days from the expiration of the Opinion
Period to try to determine the Fair Value of the Operational JVCO. If, during
such period, Amyris and TENA USA cannot agree on the Fair Value of the
Operational JVCO, then they shall jointly select a third Advisor that has not
been engaged by either Amyris or any of its Affiliates or TENA USA or any of its
Affiliates (but only with respect to matters involving the New Energies business
of TENA USA’s ultimate parent holding company and any other entity then
operating what is currently the New Energies business) in any capacity during
the six months preceding such date, which third Advisor may, but shall not be
required to be, an Approved Valuation Firm. Such third Advisor shall be required
to choose only one of the two previously-submitted values as the Fair Value of
the Operational JVCO and shall not be authorized to determine a new, third
value. If Amyris and TENA USA cannot agree on the third Advisor, then their
respective Advisors shall together be instructed to select as the third Advisor
an Advisor that has not been engaged by either Amyris or any of its Affiliates
or TENA USA or any of its Affiliates (but only with respect to matters involving
the New Energies business of TENA USA’s ultimate parent holding company and any
other entity then operating what is currently the New Energies business) in any
capacity during the six month period preceding such date, which third Advisor
may, but shall not be required to be, an Approved Valuation Firm. Neither Amyris
nor TENA USA (or any Affiliate or representative of either Amyris or TENA USA)
shall communicate unilaterally with the third Advisor. The third Advisor will be
instructed to deliver to Amyris and TENA USA concurrently, within 15 Business
Days of its engagement, an Advisor’s Report selecting which of the two values
submitted by the original two Advisors better approximates the Fair Value of the
Operational JVCO. The value chosen by the third Advisor shall then be deemed to
be the Fair Value of the Operational JVCO and will be non-appealable, final and
binding on the Parties for purposes hereof. Amyris and TENA USA covenant to
provide the Advisors with complete and accurate information to allow the
Advisors to accurately and independently estimate the Fair Value of the

6210492_25     34

--------------------------------------------------------------------------------




Operational JVCO. This information shall include the materials used by Amyris
and TENA USA to determine the Initial Plan and Budget and the five year plan
contemplated by the Final Shareholders’ Agreement and access to relevant
representatives for interviews. The Advisors shall, in determining the Fair
Value of the Operational JVCO, consider all material information resulting from
such diligence and access, subject to the definition of “Fair Value of the
Operational JVCO” set forth herein. Each of Amyris and TENA USA shall bear the
fees and expenses of its Advisor, and they shall split equally the fees and
expenses of the third Advisor. Each Party shall use its respective reasonable
efforts to assist in the determination of the Fair Value of the Operational
JVCO, including providing any information reasonably required for such purpose.
(g)    If (i) TENA USA does not effect the appropriate offset against the Notes
(or pay the cash amounts contemplated by clause (i) of Section 7.02(d)) and the
Class A Note and pay the Cash Component of the Purchase Price at the closing
contemplated by Section 7.02(d) or pay any cash amounts at the closing
contemplated by Section 7.02(e) or (ii) the closing contemplated by
Section 7.02(d) or Section 7.02(e) does not, as a result of any action or
inaction by TENA USA, occur within 60 days (or longer, if any Competition Law so
requires) after the delivery of the Deadlock Election, then Amyris shall have
the option to: (A) continue to require TENA USA to purchase the applicable
Shares of the Operational JVCO, plus interest thereon at a rate of 10% per
annum; or (B) purchase from TENA USA the Shares owned by TENA USA at a purchase
price equal to the Cash Component of the Purchase Price or any cash amounts
contemplated by Section 7.02(e), in which event Amyris and TENA USA shall effect
the sale of the Shares held by TENA USA to Amyris at a closing to be held in
accordance with Section 7.02(d) or Section 7.02(e), as applicable, and TENA USA
and JVCO shall promptly enter into the Total License Agreement.
(h)    Notwithstanding anything in this Agreement to the contrary, TENA USA
shall have no obligation pursuant to this Article VII to effect the appropriate
offset against the Notes (or pay the cash amounts contemplated by clause (i) of
Section 7.02(d)) and the Class A Note or pay the Cash Component of the Purchase
Price or pay any cash amounts contemplated by Section 7.02(e), Amyris shall have
no obligation pursuant to this Article VII to sell to TENA USA any Shares or to
pay any cash amounts contemplated by Section 7.02(d) or Section 7.02(e), and
neither Amyris nor TENA USA shall have any obligation to consummate the
transactions contemplated by this Article VII if any required approval of
Competition Law has not been obtained, or if any waiting period under
Competition Law shall not have expired or been terminated within 60 days (or
such longer period as may be required for such approval, expiration or
termination under such Competition Law) after the making of the applicable
filing under such Competition Law.
ARTICLE VIII    
FUNDAMENTAL AMYRIS CHANGE; CHANGE OF CONTROL
Section 8.01    Rights of TENA USA Upon a Fundamental Amyris Change. Upon the
occurrence of a Fundamental Amyris Change, TENA USA shall have the Purchase
Option right as set forth in article 9.3 of the Articles of Association.
Section 8.02    Right of First Offer. In the event that the restrictions on
Transfer and the Purchase Option contained in the Articles of Association are
held to be invalid, illegal or

6210492_25     35

--------------------------------------------------------------------------------




unenforceable in any jurisdiction, and Amyris shall desire to sell or assign all
or part of its Shares to a third party, such sale or assignment shall be subject
to the right of first offer as set forth in article 9.6 of the Articles of
Association.
Section 8.03    Rights of TENA USA Upon an Amyris Change of Control.
(a)    In the event of an Amyris Change of Control, TENA USA shall have the
right, exercisable upon written notice to Amyris during the period beginning on
the earlier to occur of (i) the date of the first public announcement of a
transaction that, if consummated, would result in an Amyris Change of Control
and (ii) the date that Amyris shall notify TENA USA of its intention to enter
into a transaction that, if consummated, would result in an Amyris Change of
Control, and in each case ending 30 days after the determination of the Fair
Value of the Operational JVCO pursuant to Section 8.03(b) to purchase,
contingent on the consummation of such Amyris Change of Control, all Preferred
Shares and the Share A as provided in this Section 8.03. The calculation of the
Fair Value of the Operational JVCO for purposes of Section 8.03(b)(ii) shall
commence promptly following the earlier to occur of the events set forth in
clause (i) or clause (ii) of this Section 8.03(a). For the purposes of
determining the Fair Value of the Operational JVCO for the purposes of this
Section 8.03, Amyris and TENA USA shall not be required to prepare and deliver
to the Advisors the materials used by each Party to determine the Initial Plan
and Budget or the five year plan contemplated by the Final Shareholders’
Agreement if such information has not otherwise been prepared.
(b)    If TENA USA elects to purchase all Preferred Shares and the Share A, then
Amyris and TENA USA shall select, for consummation of the sale of such Shares, a
closing date not later than 60 days (or longer, if any Competition Law so
requires) after TENA USA makes such election. The closing of such transaction
shall take place at the principal executive offices of JVCO, which shall be
located in the Netherlands. At such closing, (i) TENA USA shall pay by
dollar-for-dollar offset against the Notes, in exchange for 50% of the Preferred
Shares, an amount equal to all amounts outstanding under the Notes; (ii) TENA
USA shall pay, in exchange for the other 50% of the Preferred Shares, an amount
equal to 50% of the Fair Value of the Operational JVCO determined pursuant to
Section 7.02(f) by wire transfer of immediately available funds to a segregated
account of the Escrow Agent in accordance with the Escrow Agreement (which funds
shall promptly be delivered by the Escrow Agent to Amyris in accordance with the
Escrow Agreement by wire transfer of immediately available funds to an account
designated by Amyris); (iii) TENA USA shall pay by euro-for-euro offset against
the Class A Note, in exchange for the Share A, the amount outstanding under the
Class A Note; (iv) all Preferred Shares and the Share A shall be transferred by
Amyris (or the Escrow Agent at the instruction of Amyris and TENA USA in
accordance with the Escrow Agreement) to TENA USA (which shall be free and clear
of Liens, defects and other adverse interests (other than as created by TENA USA
or any of its Affiliates)) and, in such case, Amyris shall have no further
interest in JVCO or the Operational JVCO; and (v) Amyris shall deliver to TENA
USA such other documents as, in the mutual agreement of Amyris and TENA USA, are
necessary or appropriate to convey to TENA USA such Shares; provided, however,
that Amyris shall not be required to provide representations or warranties other
than basic representations and warranties regarding its authority to enter into
the sale documentation, the due execution and binding

6210492_25     36

--------------------------------------------------------------------------------




nature of its sale documentation, and that its participation in the sale will
not contravene, or require a consent, waiver or approval pursuant to, any
applicable law or pursuant to any agreement to which it is subject and other
customary representations and warranties for an acquisition of this type agreed
to by Amyris and TENA USA. Promptly upon taking delivery of the Share A and such
Preferred Shares, TENA USA will deliver the Class A Note and all or such portion
of the issued and outstanding Notes to Amyris (provided, however, that such
obligation to deliver the Class A Note and such Notes shall not constitute a
condition subsequent to the effectiveness of any such purchase of the Share A
and any Preferred Shares), and the Class A Note and such Notes will be cancelled
and extinguished by TENA USA. Each of Amyris and TENA USA shall use its
reasonable best efforts to take, or cause to be taken, all appropriate action,
and to do, or cause to be done, all things necessary, proper or advisable under
applicable laws to consummate and make effective any such sale of Shares by
Amyris to TENA USA, including using reasonable best efforts to obtain all
licenses, permits, consents, approvals, authorizations, qualifications and
orders of the competent governmental entities. Without limiting the generality
of the foregoing, Amyris and TENA USA shall, when required in order to effect
any such sale, make all necessary filings, and thereafter make any other
required or appropriate submissions, under any Competition Law and shall supply
as promptly as practicable to the appropriate governmental entity any additional
information and documentary material that may be requested pursuant to any
Competition Law.
Section 8.04    Rights of Amyris Upon a TENA Change of Control.
(a)    In the event of a TENA Change of Control, Amyris shall have the right,
exercisable upon written notice to TENA USA (or the Wholly Owned TENA Affiliate
to which TENA USA has Transferred the Share B) during the period beginning on
the earlier to occur of (i) the date of the first public announcement of a
transaction that, if consummated, would result in a TENA Change of Control and
(ii) the date that TENA USA (or the Wholly Owned TENA Affiliate to which TENA
USA has Transferred the Share B) shall notify Amyris of its intention to enter
into a transaction that, if consummated, would result in a TENA Change of
Control, and in each case ending 30 days after the determination of the Fair
Value of the Operational JVCO pursuant to this Section 8.04(b) to purchase,
contingent on the consummation of such Change of Control, the Share B as
provided in this Section 8.04. The calculation of the Fair Value of the
Operational JVCO for purposes of Section 8.04(b)(ii) shall commence promptly
following the earlier to occur of the events set forth in clause (i) or
clause (ii) of this Section 8.04(a). For the purposes of determining the Fair
Value of the Operational JVCO for the purposes of this Section 8.04, Amyris and
TENA USA (or the Wholly Owned TENA Affiliate to which TENA USA has Transferred
the Share B) shall not be required to prepare and deliver to the Advisors the
materials used by each Party to determine the Initial Plan and Budget or the
five year plan contemplated by the Final Shareholders’ Agreement if such
information has not otherwise been prepared.
(b)    If Amyris elects to purchase the Share B, then Amyris and TENA USA (or
the Wholly Owned TENA Affiliate to which TENA USA has Transferred the Share B)
shall select, for consummation of the sale of the Share B, a closing date not
later than 60 days (or longer, if any Competition Law so requires) after Amyris
makes such election. The closing of such transaction shall take place at the
principal executive offices of JVCO, which shall be located in the

6210492_25     37

--------------------------------------------------------------------------------




Netherlands. At such closing, (i) Amyris shall repay an amount equal to all
amounts outstanding under the Notes; (ii) Amyris shall pay an amount equal to
50% of the Fair Value of the Operational JVCO determined pursuant to
Section 7.02(f) by wire transfer of immediately available funds as directed by
TENA USA (or the Wholly Owned TENA Affiliate to which TENA USA has Transferred
the Share B); (iii) Amyris shall repay the amount outstanding under the Class A
Note; (iv) the Share B shall be transferred by TENA USA (or the Wholly Owned
TENA Affiliate to which TENA USA has Transferred the Share B) to Amyris (which
shall be free and clear of Liens, defects and other adverse interests (other
than as created by Amyris or any of its Affiliates)) and, in such case, TENA USA
and its Affiliates shall have no further interest in JVCO or the Operational
JVCO; (v) TENA USA (or the Wholly Owned TENA Affiliate to which TENA USA has
Transferred the Share B) shall deliver to Amyris such other documents as, in the
mutual agreement of Amyris and TENA USA (or the Wholly Owned TENA Affiliate to
which TENA USA has Transferred the Share B), are necessary or appropriate to
convey to Amyris the Share B; (vi) TENA USA shall take all action reasonably
necessary to promptly terminate the Lien and the Pledge Agreement; and (vii) if
still held by the Escrow Agent, the Preferred Shares and the Share A shall be
transferred by the Escrow Agent to Amyris at the instruction of Amyris and TENA
USA in accordance with the Escrow Agreement and TENA USA and Amyris shall take
all action reasonably necessary to promptly terminate the Escrow Agreement;
provided, however, that TENA USA (or the Wholly Owned TENA Affiliate to which
TENA USA has Transferred the Share B) shall not be required to provide
representations or warranties other than basic representations and warranties
regarding its authority to enter into the sale documentation, the due execution
and binding nature of its sale documentation, and that its participation in the
sale will not contravene, or require a consent, waiver or approval pursuant to,
any applicable law or pursuant to any agreement to which it is subject and other
customary representations and warranties for an acquisition of this type agreed
to by Amyris and TENA USA (or the Wholly Owned TENA Affiliate to which TENA USA
has Transferred the Share B). Promptly upon receiving payment in full from
Amyris for all amounts outstanding under the Notes and the Class A Note, the
Class A Note and the Notes will be cancelled and extinguished by TENA USA, and
TENA USA will deliver the Class A Note and the Notes to Amyris (provided,
however, that such obligation to deliver the Class A Note and the Notes shall
not constitute a condition subsequent to the effectiveness of any such purchase
of the Share B). Each of Amyris and TENA USA (or the Wholly Owned TENA Affiliate
to which TENA USA has Transferred the Share B) shall use its reasonable best
efforts to take, or cause to be taken, all appropriate action, and to do, or
cause to be done, all things necessary, proper or advisable under applicable
laws to consummate and make effective any such sale of the Share B by TENA USA
(or the Wholly Owned TENA Affiliate to which TENA USA has Transferred the
Share B) to Amyris, including using reasonable best efforts to obtain all
licenses, permits, consents, approvals, authorizations, qualifications and
orders of the competent governmental entities. Without limiting the generality
of the foregoing, Amyris and TENA USA (or the Wholly Owned TENA Affiliate to
which TENA USA has Transferred the Share B) shall, when required in order to
effect any such sale, make all necessary filings, and thereafter make any other
required or appropriate submissions, under any Competition Law and shall supply
as promptly as practicable to the appropriate governmental entity any additional
information and documentary material that may be requested pursuant to any
Competition Law. Following the transactions contemplated by this Section 8.04,
Amyris and TENA USA will

6210492_25     38

--------------------------------------------------------------------------------






cooperate to terminate this Agreement and all Related Agreements other than the
License Agreement.
ARTICLE IX    
REPRESENTATIONS AND WARRANTIES
Section 9.01    Representations and Warranties of TENA USA and Amyris. TENA USA,
on the one hand, and Amyris, on the other hand, each severally and not jointly
hereby makes the following representations and warranties to JVCO and to the
other Party as of the date hereof:
(a)    Organization. It is a company duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is organized. It
has all requisite corporate power and authority to own its respective properties
and to carry on its respective business as conducted as of the date of this
Agreement and as proposed to be conducted. It is duly licensed or qualified to
transact business and is in good standing in each jurisdiction wherein the
character of the property owned or leased, or the nature of the activities
conducted, make such licensing or qualification necessary, except where the
failure to be so licensed or qualified would not have a material adverse effect
on its business or properties. It has the requisite power and authority to
execute, deliver and perform its obligations under this Agreement, the Articles
of Association and the agreements contemplated by this Agreement and the
Articles of Association and to own its Shares.
(b)    Authorization and Enforceability. All corporate action on the part of it,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement, the Articles of Association and the
Related Agreements to which it is a party, and the performance of all
obligations hereunder and thereunder, have been taken, and no approval of its
stockholders is required in connection with such authorization, execution,
delivery and performance. This Agreement has been duly executed and delivered by
it and (assuming due authorization, execution and delivery by the other Parties
signatory hereto) this Agreement constitutes, and each of the Articles of
Association and the Related Agreements to which it is a party when executed and
delivered by it shall constitute, a valid and legally binding obligation of it,
enforceable against it in accordance with its respective terms except to the
extent that (i) such enforcement may be subject to bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditor’s rights generally and (ii) the remedy of specific
performance or injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.
(c)    No Conflict. The execution, delivery and performance of this Agreement
and each of the Related Agreements to which it is a party and the Articles of
Association (with or without the giving of notice, the lapse of time or both),
and the consummation of the transactions contemplated hereby and thereby, (i) do
not require the consent of any third party; (ii) do not conflict with, result in
a breach of, or constitute a default under, its organizational documents or any
other material contract or agreement to which it is a party or by which it may
be bound or affected; and (iii) do not violate in any material respect any
provision of applicable law or any order, injunction, judgment or decree of any
government entity by which it may be bound, or require any regulatory

6210492_25     39

--------------------------------------------------------------------------------




filings or other actions to comply with the requirements of applicable law,
except to the extent that it is required to file any notification pursuant to
applicable Competition Laws. It is not a party to, nor is it bound by, any
agreement or commitment that prohibits the execution and delivery of this
Agreement.
(d)    No Insolvency. No insolvency proceedings of any character, including
bankruptcy, receivership, reorganization, composition or arrangement with
creditors, voluntary or involuntary, affecting it are pending or threatened, and
it has not made any assignment for the benefit of creditors or taken any action
in contemplation of, or which would constitute the basis for, the institution of
such insolvency proceedings.
(e    Absence of Claims and Violations. There is no action, suit, proceeding or
investigation pending or threatened against it which questions the validity of
this Agreement or the agreements contemplated by this Agreement. It is not in
violation of any applicable law in respect of the conduct of its business or the
ownership of its properties which violation would have a material adverse effect
on its business or the ownership of its properties, and it shall undertake its
obligations hereunder in accordance in all material respects with applicable
law.
(f)    No Known Claims. Other than as set forth in Schedule 9.01(f), neither
Party knows of any default by the other Party under this Agreement, the Articles
of Association or the Related Agreements, nor of any event, circumstance or
condition which, with notice, the passage of time, or both, would constitute a
default by the other Party under this Agreement or the Articles of Association
or by the other Party or any of its Affiliates under the Related Agreements, and
to their knowledge, neither such Party nor any of its subsidiaries have any
claims or defenses against the other Party with respect to this Agreement or
against the other Party or any of its Affiliates under the Related Agreements,
or against the other Party, any of Affiliates or JVCO, with respect to the
Articles of Association, in each case including setoff, estoppel, waiver,
cancellation of instruments, rescission, bad faith or excuse of performance.
(g)    No Control.
(i)    Neither TENA USA nor any of its Affiliates have had any control or undue
influence over Amyris’ decisions with respect to this Agreement, the
transactions contemplated hereby or with respect to the Related Agreements or
the Articles of Association, nor has TENA USA or any of its Affiliates had any
control with respect to the decision making or overall operations of Amyris as a
whole.
(ii)    Neither Amyris nor any of its Affiliates have had any control or undue
influence over TENA USA’s decisions with respect to this Agreement, the
transactions contemplated hereby or with respect to the Related Agreements or
the Articles of Association, nor has Amyris or any of its Affiliates had any
control with respect to the decision making or overall operations of TENA USA as
a whole.
(iii)    Solely for the purposes of this Section 9.01(g) the use of the term
“control” is intended to mean that each of TENA USA (and its Affiliates) and
Amyris (and its

6210492_25     40

--------------------------------------------------------------------------------




Affiliates) has dealt with the other Party at arm’s length, has not dictated
authority over the day-to-day management decisions, or operations of the other
Party, has not decided corporate policy, including the disposition of corporate
assets, of the other Party, or has not otherwise exercised dominion over the
other Party.
(h)    The representations and warranties of each Party in this Section 9.01
shall survive for a period of 24 months following the date hereof.
Section 9.02    Representations and Warranties of Amyris. Amyris makes the
following representation and warranty to TENA USA solely as of the date hereof
and not as of any other date: Amyris has not incurred (by way of assumption or
otherwise) any obligation or liability (contingent or otherwise) under this
Agreement, the Related Agreements or the Articles of Association with actual
intent to hinder, delay or defraud either present or future creditors of Amyris,
its subsidiaries, or any of their Affiliates, as case may be.
Section 9.03    Indemnification. Each Party (the “Indemnifying Party”) shall
indemnify, defend and hold harmless the other Party, its shareholders,
directors, officers, employees, representatives, Affiliates, agents, contractors
and their respective directors, officers and employees (collectively the
“Indemnified Party”), from and against all Claims made against or suffered by
any Indemnified Party that arise from any misrepresentation, breach of warranty
or non-fulfillment of any covenant, undertaking or agreement on the part of the
Indemnifying Party in connection with this Agreement and the Articles of
Association (but excluding any Related Agreement and any other agreement between
or among the Parties).
ARTICLE X    
TERM OF AGREEMENT
Section 10.01    Term of Agreement.
(f)    Following a No-Go Decision prior to a Fundamental Amyris Change, Amyris,
TENA USA and the Management Board will use their reasonable best efforts to wind
up JVCO in a prompt and orderly fashion.
(g)    In the event that either Amyris or TENA USA shall own all of the
outstanding Preferred Shares and Common Shares at any time, then (i) this
Agreement may be amended or terminated by the Party owning all of the Shares at
any time; (ii) any Managing Directors appointed by the other Party shall be
deemed to have immediately resigned; (iii) any limitation on the purpose of JVCO
pursuant to Section 2.01 shall no longer be applicable; (iv) the Party owning
all of the Shares shall be entitled to make all decisions at JVCO without the
need for any approval or consent from any other Party; and (v) the Party owning
all of the Shares shall be entitled to amend the Articles of Association
(including amending those provisions containing rights or obligations of the
other Parties) without the need for any approval or consent from any other
Party.

6210492_25     41

--------------------------------------------------------------------------------




ARTICLE XI    
TAX MATTERS
Section 11.01    Intentionally Omitted.
ARTICLE XII    
GENERAL PROVISIONS
Section 12.01    Conflict. In the event that any provision of this Agreement
conflicts with or is inconsistent with any provision of the Articles of
Association, to the extent permitted by applicable law, the terms of the
Articles of Association shall control and prevail in all respects over this
Agreement, and each of Amyris and TENA USA shall take all other reasonable
actions, as are necessary to ensure that at all times this Agreement does not
impair, limit, restrict, prevent, or otherwise adversely affect any provision of
the Articles of Association.
Section 12.02    Further Action. Each Party shall (i) vote or cause to be voted
all Shares now or hereafter controlled, owned or held beneficially or of record
by it at each general meeting of Shareholders of JVCO in favor of, and take all
actions by written resolution in lieu of any such meeting, and cause its
Managing Directors to vote for and take all actions by written resolution (or
replace such Managing Directors with appointees who will vote for and take all
action by written consent), to effect the matters contemplated by this Agreement
and the Articles of Association and shall waive all right to object to or
dissent with respect to, or otherwise prevent, the foregoing; and (ii) execute
and deliver such instruments, documents and other papers, give such written
assurances, give such written consents (including any that may be required under
the Articles of Association) and do, or cause to be done, all things otherwise
necessary, proper or advisable under applicable law, and otherwise cooperate
with each other, in each case as may be required or reasonably requested by any
other Party in order to cause, evidence, reflect, consummate and make effective
any and all of the matters contemplated by this Agreement and the Articles of
Association.
Section 12.03    Expenses. Except as otherwise specified in this Agreement, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the Party incurring
such costs and expenses.
Section 12.04    Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) (i) upon delivery
in person, by pre-paid internationally-recognized overnight or second-day
courier service or by email, or (ii) by fax (with a written or electronic
confirmation of delivery), in each case to the respective Parties at the
following addresses and fax numbers (or at such other address or fax number for
a Party as shall be specified in a notice given in accordance with this
Section 12.04). Notices, requests, claims, demands and other communications
hereunder are deemed delivered when actually delivered to, or delivery is
refused at, the applicable address. Delivery of the Notice of Election (as
defined article 9.3 of the Articles of Association) to the Escrow Agent, and any
other notices, requests, claims, demands and other communications to the Escrow
Agent, shall be as specified in the Escrow Agreement.

6210492_25     42

--------------------------------------------------------------------------------




(a)    if to TENA USA to:
Total Energies Nouvelles Activités USA
24 Cours Michelet
92800 Puteaux
France
Attn:    [*], President
Fax. No.: +[*]
Email:    [*]
with copies (which shall not constitute notice) to:
Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, CA 94304
United States of America
Attn:    [*]    [*]
Fax No.: +1 [*]
Email:    [*]
    [*]
and
Jones Day
555 California Street, 26th Floor
San Francisco, CA 94104-1500
United States of America
Attn:    [*]
Fax No.: +1 [*]
Email:    [*]
(b)    if to Amyris to:
Amyris, Inc.
5885 Hollis Street, Suite 100
Emeryville, CA 94608
United States of America
Attn:    General Counsel
Fax. No.: +1 [*]
Email:    [*]


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

6210492_25     43

--------------------------------------------------------------------------------




with copies (which shall not constitute notice) to:
Shearman & Sterling LLP
Four Embarcadero Center, Suite 3800
San Francisco, CA 94111-5994
United States of America
Attn:    [*]
Fax. No.: +1 [*]
Email:    [*]
and
Covington & Burling LLP
One Front Street
San Francisco, CA 94111
United States of America
Attn:    [*]
Fax. No.: +1 [*]
Email:    [*]
(c)    if to JVCO (with a copy (which shall not constitute notice) to each of
TENA USA and Amyris) to:
Total Amyris BioSolutions B.V.
Claude Debussylaan 24
1082 MD Amsterdam
The Netherlands
Attn:    [*]
Fax No.: +[*]
Section 12.05    Public Announcements. No Party shall make, or cause to be made,
any press release or public announcement in respect of this Agreement or the
transactions contemplated by this Agreement, or otherwise communicate with
respect thereto, with the public or any news media without the prior written
consent of each of Amyris and TENA USA, other than as required by applicable law
or regulation. The Parties shall cooperate as to the timing and contents of any
such press release or public announcement.
Section 12.06    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any applicable law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect to the fullest extent permitted by
law. Upon determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in a reasonably acceptable manner.


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
hasbeen requested with respect to the omitted portions.

6210492_25     44

--------------------------------------------------------------------------------




Section 12.07    Entire Agreement. This Agreement, together with the Related
Agreements and the Articles of Association, constitutes the entire agreement of
the Parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, among the Parties with
respect to the subject matter hereof. No warranty, representation, inducement,
promise, understanding or condition not set forth or referred to in this
Agreement has been made or relied upon by any Party with respect to the subject
matter of this Agreement.
Section 12.08    No Assignment. This Agreement may not be assigned; provided,
however, that TENA USA may assign its rights and obligations pursuant to this
Agreement to any Wholly Owned TENA Affiliate in connection with any Transfer of
Shares to such Wholly Owned TENA Affiliate in accordance with Section 5.02
hereof and the Articles of Association. The Parties acknowledge and agree that
each is relying on the special characteristics and qualifications of the other
such that this Agreement is personal in nature and cannot be assumed or assigned
in bankruptcy or otherwise.
Section 12.09    Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the Parties and to their permitted assigns
and nothing herein, express or implied, is intended to or shall confer upon any
other Person (including any employee or prospective employee of any of the
Parties) any legal or equitable right, benefit or remedy of any nature
whatsoever pursuant to or by reason of this Agreement.
Section 12.10    Amendment and Waiver.
(a)    Subject to Section 10.01(b), this Agreement may not be amended except by
an instrument in writing signed by, or on behalf of, JVCO (after receipt of all
requisite approval of the Management Board as contemplated by article 13.13 of
the Articles of Association) and each Party.
(b)    Any Party may (i) extend the time for the performance of any of the
obligations or other acts of any other Party, (ii) waive any inaccuracies in the
representations and warranties of any other Party contained herein or in any
document delivered by any other Party pursuant hereto, or (iii) waive compliance
with any of the agreements or conditions of any other Party contained herein.
Any such extension or waiver shall be valid only if set forth in an instrument
in writing signed by the Parties to be bound thereby. Any waiver of any term or
condition shall not be construed as a waiver of any subsequent breach or a
subsequent waiver of the same term or condition, or a waiver of any other term
or condition, of this Agreement. The failure of any Party to assert any of its
rights hereunder shall not constitute a waiver of any of such rights. Any
extension of time or other indulgence granted to a Party hereunder shall not
otherwise alter or affect any power, remedy or right of any other Party or the
obligations of the Party to whom such extension or indulgence is granted.
Section 12.11    Governing Law; Jurisdiction.
(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York, without reference to provisions related to
conflicts of laws.



6210492_25     45

--------------------------------------------------------------------------------






(b)    Any dispute arising out of or relating to the agreement described in
Section 12.17 shall be litigated solely and exclusively before the United States
District Court for the Southern District of New York. The Parties consent to the
in person jurisdiction of such court for the purposes of any such litigation,
and waive, fully and completely, any right to dismiss or transfer any action
pursuant to 28 U.S.C. § 1404 or 1406 (or any successor statute). In the event
the United States District Court for the Southern District of New York does not
have subject matter jurisdiction of such matter, then such matter shall be
litigated solely and exclusively before the appropriate state court of competent
jurisdiction located in New York, New York.
Section 12.12    Dispute Resolution.
(a)    General. Any dispute, controversy or claim (a “Dispute”) arising out of
this Agreement (including the application, interpretation or any alleged breach
hereunder or thereunder) will be resolved in accordance with the procedures
specified in this Section 12.12. The Parties intend that these provisions will
be valid, binding, enforceable, irrevocable and will survive any termination of
this Agreement and shall be the sole and exclusive set of procedures for the
resolution of any Dispute respectively. To avoid ambiguity, the Parties further
intend that the term Dispute shall not include any Non-Arbitratable Dispute, it
being understood and agreed that any dispute arising out of or relating to the
agreements or the documents that are referred to in the definition of
Non-Arbitratable Dispute shall be resolved pursuant to the terms of such
agreements or documents, and the further agree that any dispute arising out of
or relating to the agreement described in Section 12.17 shall be resolved
pursuant to Section 12.11, and that injunctive relief may be pursued as set
forth in Section 12.12(c).
(b)    Arbitration.
(i)    All Disputes shall be finally settled under the Rules of Arbitration of
the International Chamber of Commerce (the “ICC Rules”) by an arbitration
tribunal appointed in accordance with the said ICC Rules as modified hereby.
(ii)    There shall be three arbitrators, one selected by the initiating Party
in the request for arbitration, the second selected by mutual agreement of the
other Parties within 20 days of the delivery of the request for arbitration, and
the third (who shall act as chairperson of the arbitration tribunal) selected by
the two Party-appointed arbitrators within 20 days of the selection of the
second arbitrator. In the event that the respondent fails to select an
arbitrator, or if the two Party-appointed arbitrators are unable or fail to
agree upon the third arbitrator, the International Court of Arbitration of the
International Chamber of Commerce shall designate the remaining arbitrator(s)
required to comprise the tribunal. The claimant in the arbitration shall provide
a copy of the request for arbitration to the respondent at the time such request
is submitted to the Secretariat of the International Chamber of Commerce.
(iii)    Each arbitrator chosen pursuant to this Section 12.12(b) shall speak,
read, and write English fluently and shall be either (A) a practicing lawyer who
has specialized in business litigation with at least 25 years of experience in a
law firm of over 50 lawyers or (B) a retired judge of a court of general
jurisdiction in New York, New York.

6210492_25     46

--------------------------------------------------------------------------------




(iv)    The place of arbitration shall be New York, New York. The language of
the arbitral proceedings and of all submissions and written evidence shall be
English; provided, however, that a Party, at its expense, may provide for
translation or simultaneous interpretation into a language other than English.
(v)    The arbitrators shall issue an award within nine months of the submission
of the request for arbitration of any Dispute. This time limit may be extended
by agreement of the Parties or by the tribunal if necessary.
(vi)    It is expressly understood and agreed by the Parties that the rulings
and award of the tribunal shall be conclusive and binding on the Parties, their
successors and permitted assigns. Judgment on the award rendered by the tribunal
may be entered in any court having jurisdiction thereof.
(vii)    In addition to the payment of attorneys’ fees and other costs as set
forth in Section 12.18, the Party that does not prevail in the arbitration
proceeding shall pay the arbitrator’s fees and any administrative fees of
arbitration. All proceedings and decisions of the tribunal shall be deemed
Confidential Information of each of the Parties, subject to the restrictions and
exceptions set forth in Section 6.03.
(c)    Temporary or Preliminary Injunctive Relief. Notwithstanding the Parties’
agreement to submit all Disputes to final and binding arbitration pursuant to
Section 12.12(b), the Parties shall have the right to seek and obtain temporary
or preliminary injunctive relief in any court of competent jurisdiction. Such
courts shall have authority to, among other things, grant temporary or
provisional injunctive relief (with such relief effective until the arbitrators
have rendered similar relief or a final award) in order to protect any Party’s
rights pursuant to this Agreement. Regardless of the Parties’ agreement in this
Section 12.12, the Parties shall also have the right to have recourse to, and
shall be bound by the pre-arbitral referee procedure of, the International
Chamber of Commerce in accordance with its Rules for a Pre-Arbitral Referee
Procedure.
Section 12.13    Counterparts. This Agreement and any amendments hereto may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the Parties and delivered to the other Parties, it being
understood that all Parties need not sign the same counterpart. Any such
counterpart, to the extent delivered by fax or .pdf, .tif, .gif, .jpg or similar
attachment to electronic mail (any such delivery, an “Electronic Delivery”),
shall be treated in all manner and respects as an original executed counterpart
and shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. No Party shall raise the
use of an Electronic Delivery to deliver a signature, or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of an Electronic Delivery, as a defense to the formation of a contract, and
each Party forever waives any such defense, except to the extent such defense
relates to lack of authenticity.
Section 12.14    Specific Performance. The Parties agree that irreparable damage
would occur in the event any provision of this Agreement were not performed in
accordance with the terms

6210492_25     47

--------------------------------------------------------------------------------




hereof and that the Parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or equity, without the
necessity of demonstration of the inadequacy of monetary damages.
Section 12.15    Relationship. This Agreement establishes among the Parties an
independent relationship. The Parties intend that no partnership or joint
venture is created hereby, that no Party will be a partner or joint venturer of
any other Party for any purposes, and that this Agreement will not be construed
to the contrary, and the Parties will not hold themselves out as being in any
such arrangement.
Section 12.16    Cumulative Rights. Except as otherwise provided in this
Agreement, all of the rights and remedies expressly provided to a Party pursuant
to this Agreement shall be deemed cumulative, and in addition, to any and all
other rights and remedies available to such Party under applicable law, in
equity, or by contract.
Section 12.17    Liquidated Damages. Amyris acknowledges that because the
Preferred Shares Option Price is subject to a fair market value determination as
provided by the Valuation Advisor, and that TENA USA’s rights pursuant to
article 9.6 of the Articles of Association are subject to valuation as provided
by a third party purchase offer, and that, in each case, TENA USA is permitted
to offset the full amounts then outstanding under the Notes against the
Preferred Shares Option Price or, as applicable, the price determined in
accordance with article 9.6 of the Articles of Association, it is difficult and
impractical to ascertain the actual and anticipated damages that TENA USA would
suffer by reason of the failure of Amyris to perform any of its obligations with
respect to the Purchase Option or TENA USA’s rights pursuant to article 9.6 of
the Articles of Association. Consequently, if Amyris breaches any of its
material obligations with respect to the Purchase Option or TENA USA’s rights
pursuant to article 9.6 of the Articles of Association, Amyris shall pay to TENA
USA, as liquidated damages and not as a penalty, an amount equal to the full
obligations outstanding under the Notes at the time of such breach after giving
effect to acceleration, and Amyris and TENA USA acknowledge that such damage
calculation is a fair and reasonable estimate of the actual and anticipated
damages that TENA USA would suffer as a result of such breach; provided,
however, that such liquidated damages shall not be duplicative of the
obligations outstanding under the Notes or liquidated damages under the Pledge
Agreement. If the liquidated damages described above are held to be invalid,
illegal or unenforceable in any jurisdiction, then TENA USA shall have such
other rights, remedies and damages as are provided hereby, by applicable law and
any other agreements with Amyris, all of which are reserved. Amyris acknowledges
that any damages provided hereby are secured by the Pledge Agreement and that
TENA USA may, pursuant to applicable law, purchase the collateral granted
thereunder and apply such damages to the purchase price thereof. To the extent
that TENA USA applies any damages provided hereby toward the purchase price of
collateral under the Pledge Agreement, the obligations under the Notes will be
deemed repaid in full.
Section 12.18    Attorneys’ and Other Fees and Costs. If any action, proceeding
or arbitration is brought by a Party to enforce or interpret this Agreement, the
prevailing Party, in addition to all other legal or equitable remedies
possessed, shall be entitled to be reimbursed for all reasonable

6210492_25     48

--------------------------------------------------------------------------------






attorneys’ fees incurred by reason of such action or proceeding to the extent
related to the enforcement or interpretation of this Agreement.
Section 12.19    Limitation of Liability. EXCEPT IN CIRCUMSTANCES OF GROSS
NEGLIGENCE OR INTENTIONAL MISCONDUCT BY A PARTY OR ITS AFFILIATES OR WITH
RESPECT TO A BREACH OF SECTION 6.03, NEITHER PARTY, NOR ANY OF ITS AFFILIATES,
SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES IN CONNECTION WITH THIS AGREEMENT. FOR CLARITY, ANY
DAMAGES FINALLY AND ACTUALLY SUFFERED BY AN INDEMNIFIED PARTY (WHETHER BY A
FINAL JUDGMENT OF A COURT OF LAW, ARBITRATION AWARD OR THROUGH A SETTLEMENT)
ARISING OUT OF A CLAIM FOR WHICH THE INDEMNIFIED PARTY IS INDEMNIFIABLE UNDER
SECTION 9.03 SHALL BE DEEMED DIRECT DAMAGES FOR PURPOSE OF THIS SECTION 12.19.
NEITHER PARTY NOR ANY OF ITS AFFILIATES SHALL BE ENTITLED TO RECOVER FROM THE
OTHER PARTY ANY PUNITIVE DAMAGES HEREUNDER.
[Signature page follows.]







6210492_25     49

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective duly authorized officers.


TOTAL ENERGIES NOUVELLES ACTIVITÉS USA


By:     /s/    
Name:Otero Del Val
Title: Managing Director
AMYRIS, INC.


By:     /s/    
Name: John Melo
Title: C.E.O.


TOTAL AMYRIS BIOSOLUTIONS B.V.


By:     /s/     
Name: Zana McFerson
Its:    Jointly Authorized Managing Director A


By:     /s/    
Name: Otero Del Val
Its:    Jointly Authorized Managing Director B







[Signature Page to Shareholders’ Agreement]

--------------------------------------------------------------------------------




SCHEDULE 3.02
INITIAL MANAGING DIRECTORS
Amyris Directors
Joao (John) Gabriel Melo (Chairperson)
Susanna Camilla McFerson
TENA Directors
Jean-Marc Otero Del-val
Philippe Marchand




--------------------------------------------------------------------------------






SCHEDULE 5.04(a)
WHOLLY OWNED TENA SPECIFIED AFFILIATES
Total Treasury, a société par actions simplifiée organized under the laws of the
Republic of France
Total Capital, a société anonyme organized under the laws of the Republic of
France
Total Capital International, a société anonyme organized under the laws of the
Republic of France
Sofax Banque, a société anonyme organized under the laws of the Republic of
France




--------------------------------------------------------------------------------






SCHEDULE 9.01(f)
KNOWN CLAIMS
Amyris is the obligor under the Notes. As of the date of this Agreement, there
are no defaults known to TENA USA with respect to the Notes.




